 1   MESCH CLARK ROTHSCHILD
 2   259 North Meyer Avenue
     Tucson, Arizona 85701
 3   Phone: (520) 624-8886
     Fax: (520) 798-1037
 4
     Email: fpetersen@mcrazlaw.com
 5          irothschild@mcrazlaw.com
            ecfbk@mcrazlaw.com
 6
 7   By:     Frederick J. Petersen, # 19944
             Isaac D. Rothschild, # 25726
 8           22003.1/mbt
 9
     Attorneys for Debtors
10
                         IN THE UNITED STATES BANKRUPTCY COURT
11
12                               FOR THE DISTRICT OF ARIZONA

13   In re                                         Chapter 11
14
     DAVID K. CROWE and                            No. 4:19-bk-04406-BMW
15   COLLEEN M. CROWE,
                                                   MOTION FOR SANCTIONS FOR
16                               Debtors.          VIOLATION OF THE AUTOMATIC
17                                                 STAY

18           David K. Crowe and Colleen M. Crowe (“Debtors”), through undersigned counsel,

19   move this Court for sanctions against Turbine Powered Technology, LLC (“TPT”) for

20   violation of the automatic stay pursuant to 11 U.S.C. § 363(k).

21   I.      FACTUAL AND PROCEDURAL BACKGROUND

22           1.    The Debtors filed a voluntary Chapter 11 bankruptcy on April 12, 2019.

23           2.    On January 5, 2017, the 16th Judicial District Court for the Parish of St. Mary,

24   State of Louisiana (“Louisiana Trial Court”) issued an Order Granting a Preliminary

25   Injunction enjoining “Kent Ellsworth, Kenneth Braccio, Arizona Turbine Technology, LLC,

26   Arizona Turbine Technology, Inc., Advanced Turbine Services and Turbine Integrated


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                             Main Document    Page 1 of 106
 1   Power Solutions and each of them and their agents, servants, employees, attorneys and all
 2   persons in active concert and in participation with them.” (Exhibit 1, pg. 1.)
 3           3.     No Injunction was ever issued naming David Crowe nor Colleen Crowe,
 4   personally.
 5           4.     On May 26, 2017, Defendants David Crowe, Kenneth Braccio, Arizona
 6   Turbine Technology, Inc., Advanced Turbine Services, LLC, and Donald I. Foley filed a
 7   Motion to Dissolve the Preliminary Injunction. (Exhibit 2.)
 8           5.     On July 17, 2017, the Louisiana Trial Court issued its written Judgment and
 9   Reasons for Judgment denying the Motion to dissolve the Preliminary Injunction. (See
10   Exhibit 3, pg. 1.) However, prior to its issuance, the Defendant’s filed a Notice of Removal
11   to the Western District of Louisiana, thereby divesting the court of jurisdiction and
12   rendering the judgment null as a matter of law. (See Exhibit 4 pg. 3.)
13           6.     On March 26, 2018, after the case was remanded back to state court, the
14   Louisiana Trial Court denied the Motion to Dissolve the Preliminary Injunction in a Hearing
15   on TPT’s Motion for Contempt. (Exhibit 5, pg. 118.)
16           7.     On March 26, 2018, after the Louisiana Trial Court denied the Motion to
17   Dissolve, Defendants moved for appeal which was immediately granted. (Exhibit 5, pg.
18   118.)
19           8.     On July 26, 2018 Appellants, David Crowe, Arizona Turbine Technology,
20   Inc., Kenneth Braccio, and Advanced Turbine Services, LLC, submitted their brief to the
21   First Circuit Court of Appeal, State of Louisiana (“Louisiana Appellate Court”). (Exhibit 6.)
22           9.     Oral argument was held November 1, 2018. (See Exhibit 4, pg. 3.)
23           10.    On September 5, 2019, the Louisiana Appellate Court reversed the judgment
24   of the Louisiana Trial Court denying the Motion to Dissolve the Preliminary Injunction.
25   (Exhibit 7.)
26

Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                                               2     Entered 11/14/19 15:05:09         Desc
                             Main Document    Page 2 of 106
 1          11.    On October 1, 2019, TPT filed its Writ of Certiorari or Review to the Court of
 2   Appeal—First Circuit (“Writ of Certiorari”) to the Supreme Court of Louisiana. (Exhibit 4.)
 3   In its Writ, TPT argues that the Court of Appeals violated the automatic stay when it issued
 4   its opinion with regard to Mr. Crowe. (Exhibit 4 pg. 18-19.)
 5   II.    LEGAL ARGUMENT
 6
            A.     TPT Violated the Automatic Stay by Filing the Writ of Certiorari that
 7                 Requests Relief Against Crowe.
 8          When a debtor files a petition for relief with the bankruptcy court, the automatic stay
 9   immediately goes into effect. 11 U.S.C. § 362(a); Gruntz v. City of Los Angeles, 22 F.3d
10   1074, 1081 (9th Cir. 2002). The automatic stay operates as an injunction against several
11   actions against the debtor, enumerated in 11 U.S.C. § 362(a). Gruntz, 22 F.3d at 1082. In
12   particular, the automatic stay prohibits “the commencement or continuation . . . of a judicial
13   . . . proceeding against the debtor that was or could have been commenced before the
14   commencement of the case under this title.” 11 U.S.C. § 362(a)(1). By its plain language,
15   the automatic stay “prohibits the continuation of judicial actions.” Gruntz, 309 F.3d at 1214.
16   Any actions taken in violation of the stay are void. Id. at 1082.
17          One of the main purposes of the automatic stay is to “give[] the debtor time to devise
18   a reorganization plan and ‘[] be relieved of the financial pressures that drove him into
19   bankruptcy.’” Johnston v. Parker, 321 B.R. 262, 273-74 (D. Ariz. 2005) (quoting Benedor
20   Corp. v. Conejo Enters. (In re Benedor Corp.), 96 F.3d 346, 351 (9th Cir. 1996)). “The
21   scope of protections embodied in the automatic stay is quite broad, and serves as one of the
22   most important protections in bankruptcy law.” Eskanos & Adler, P.C. v. Leetien, 3019 F.3d
23   1210, 1214 (9th Cir. 2002); See also Gruntz, 22 F.3d at 1081-82.
24          In its Writ of Certiorari, TPT argues that the Louisiana Court of Appeals violated the
25   automatic stay by rendering its decision on the Motion to Dissolve the Preliminary
26   Injunction. (Exhibit 4 at pg. 18-19.) TPT specifically asserts that “[t]he judgment [of the

Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                                               3     Entered 11/14/19 15:05:09          Desc
                             Main Document    Page 3 of 106
 1   Louisiana Appellate Court] should not have been issued as to Crowe” because of the
 2   automatic stay. (Exhibit 4 pg. viii.) In TPT’s Reply in Support of its Motion for Relief from
 3   the Automatic Stay, TPT makes clear that its purpose in filing the Writ of Certiorari was to
 4   maintain the injunction against Crowe. (DK 3:15-18.) TPT admitted that it seeks to reach “a
 5   determination that Crowe is subject to the Injunction” in the Louisiana State Court action
 6   and related proceedings. (DK 5:13-15.)
 7          Immediately after TPT filed the Writ of Certiorari, Debtors’ counsel contacted TPT’s
 8   counsel by letter notifying them of the violation and requesting that TPT correct its actions.
 9   (Exhibit 8.) In TPT’s response to that letter, TPT admitted that “[i]f TPT had not filed the
10   Writ . . . TPT’s injunction against Mr. Crowe would lapse.” (Exhibit 9.) Thus, it is
11   manifestly evident that, through TPT’s Writ of Certiorari, TPT seeks a determination that
12   the Preliminary Injunction applied to Crowe personally. However, the Preliminary
13   Injunction issued by the Louisiana Trial Court did not apply to Crowe and listed the
14   enjoined parties as follows:
15
            Kent Ellsworth, Kenneth braccio, Arizona Turbine Technology, LLC,
16          Arizona Turbine Technology, Inc., Advanced Turbine Services and Turbine
            Integrated Power Solutions and each of them and their agents, servants,
17
            employees, attorneys and all persons in active concert and in participation
18          with them.

19          (Exhibit 1 pg. 1.)

20          The Louisiana Trial Court never issued a preliminary injunction listing Crowe as an

21   enjoined party. As such, the Louisiana Appellate Court’s decision was not a judicial action

22   against Crowe personally and did not violate the automatic stay. However, in asking the

23   Louisiana Supreme Court to determine that the Louisiana Appellate Court violated the stay,

24   TPT requests a decision that the Preliminary Injunction applied to Crowe. This request is

25   one of first impression and plainly involves the commencement or continuation of a judicial

26   proceeding against the Debtor. While TPT was free to file the Writ of Certiorari as to the


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                                               4     Entered 11/14/19 15:05:09          Desc
                             Main Document    Page 4 of 106
 1   non-debtor third parties listed in the Preliminary Injunction without violating the automatic
 2   stay, by seeking to have the Preliminary Injunction apply to Crowe personally, TPT
 3   decidedly violated the automatic stay.
 4
            B.     TPT Did Not Obtain Relief from the Automatic Stay Prior to Filing the
 5                 Writ of Certiorari that Requests Relief Against Crowe
 6          Although TPT has filed a Motion for Relief from the Automatic Stay, such relief has
 7   not been granted. (DK 144.) Earlier in this bankruptcy, Debtors sought leave of court to
 8   enter into a post-petition contract with Team Vesco Racing. (DK 47.) TPT objected on the
 9   basis that doing so would violate the Preliminary Injunction. (DK 58.) At issue in the
10   presentation to this Court was whether the Preliminary Injunction applied to Crowe or not.
11   This Court issued an Order exercising permissive abstention on the limited issue as to
12   whether Crowe was subject to the Preliminary Injunction related to the Vesco contract, and
13   solely in the context of the Motion to Enter into Post-Petition Contract Outside the Ordinary
14   Course of Business with Team Vesco Racing. (DK 108.) This Court lifted the stay for
15   Debtors to proceed, in their discretion, in the State Court Action to obtain that
16   determination. (DK 108.) However, this Court specifically provided that “[i]f the Debtors
17   choose not to proceed, the stay as it relates to the Debtors in the State Court Action remains
18   in place.” (DK 108.)
19          This Court’s decision to permissively abstain in a very narrow context did not
20   authorize TPT to file the Writ of Certiorari seeking a broad determination against Crowe.
21   This Court’s decision to permissively abstain “[may] not be construed to limit the
22   applicability of the stay provided for by section 362 of title 11, United States Code, as such
23   section applies to an action affecting the property of the estate in bankruptcy.” “Even where
24   the [bankruptcy] court has abstained pursuant to Sec. 1334(c), the stay granted under Sec.
25   362 must be modified in order to allow the resolution of claims other than in the court with
26

Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                                               5     Entered 11/14/19 15:05:09          Desc
                             Main Document    Page 5 of 106
 1   jurisdiction over the bankruptcy.” Pursifull v. Eakin, 814 F.2d 1501, 1505-06 (10th Cir.,
 2   1987).
 3            To the extent that this Court’s order did modify the stay, stay relief was limited to
 4   permit only the Debtors to proceed in the State Court Litigation, not TPT. (DK 108.) As
 5   such, TPT cannot justify its decision to violate the stay based on this Court’s previous
 6   modification of the stay. See Railroad Dynamics, Inc. v. A. Stucki Co., 61 B.R. 103, 104
 7   (E.D. Pa. 1986) (denying motion for clarification of district court’s order as exceeding scope
 8   of stay relief where stay was lifted only for limited purposes.).
 9            There can be no dispute that TPT filed the Writ of Certiorari seeking relief against
10   Crowe in plain violation of the automatic stay.
11
              C.    TPT has a Duty to Withdraw its Writ of Certiorari Seeking Relief
12                  Against Crowe
13            When the automatic stay has been violated, the offending party has an affirmative
14   obligation to discontinue the offending conduct. In re Reeser, No. 05-61614-7, 2005 Bankr.
15   LEXIS 3126, *12 (Bankr. D. Mont. 2005). As provided above, TPT violated the automatic
16   stay by filing the Writ of Certiorari to the Louisiana Supreme Court. As such, TPT has an
17   obligation to withdraw its Writ of Certiorari.
18
              D.    Sanctions for Violation of the Stay are Appropriate
19            Where an individual is injured by a willful violation of the automatic stay, the
20   individual may recover “actual damages, including costs and attorneys’ fees, and, in
21   appropriate circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1). In the
22   context of 11 U.S.C. § 362(k)(1), “willful” means the “[offending party] knew of the
23   automatic stay and that the [offending party’s] actions which violated the stay were
24   intentional.” Goichman v. Bloom (In re Bloom), 875 F.2d 224, 227 (9th Cir. 1989). An
25   award of attorneys’ fees pursuant to 11 U.S.C. § 362(k) includes fees incurred in seeking to
26

Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19
                                                6     Entered 11/14/19 15:05:09         Desc
                              Main Document    Page 6 of 106
 1   end the violation as well as fees incurred for prosecuting an action for damages. America’s
 2   Servicing Co. v. Schwartz-Tallard, 803 F.3d 1095, 1099, 1101 (9th Cir. 2015).
 3          As stated above, immediately after TPT filed the Writ of Certiorari, Debtors’ counsel
 4   sought to end the violation by contacting TPT’s counsel and informing them of their
 5   violation of the stay. (Exhibit 8.) Debtors’ counsel informed TPT of their affirmative
 6   obligation to end the violation and withdraw its Writ of Certiorari, as it relates to Crowe.
 7   (Exhibit 8.) Rather than withdraw the Writ of Certiorari, TPT’s counsel replied and stated
 8   that the filing of the Writ was necessary in order to maintain the “[i]njunction against Mr.
 9   Crowe.” (Exhibit 9.) TPT also stated that it would not withdraw the Writ, thus necessitating
10   this Motion. (Exhibit 9.)
11          TPT has been actively involved in this bankruptcy case and therefore cannot claim it
12   was unaware of the automatic stay. In fact, the existence of the stay and its application to
13   Crowe was referenced several times in TPT’s Writ of Certiorari. (Exhibit 4.) (“Defendant
14   Crowe filed for Chapter 11 personal bankruptcy on April 14, 2019. . . At that point the
15   automatic stay under 11 U.S.C. 362 came into effect.”) By filing the Writ of Certiorari
16   Seeking Relief Against Crowe, TPT willfully violated the stay such that an award of
17   damages is appropriate. Such damages include fees and costs already incurred and to be
18   incurred in seeking to remedy the violation, as well as potential actions before the Louisiana
19   Supreme Court to cure any void decisions that may be issued.
20   III.   CONCLUSION
21          TPT violated the automatic stay by filing the Writ of Certiorari and seeking a
22   determination by the Louisiana Supreme Court that the Injunction applied to Crowe. In
23   doing so, TPT has caused debtors to incur actual damages in seeking to end the violation.
24   Debtors will incur further damages in having to defend the action during the pendency of
25   this bankruptcy.
26          WHEREFORE, Debtors respectfully request this Court enter an order,

Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                                               7     Entered 11/14/19 15:05:09          Desc
                             Main Document    Page 7 of 106
 1             1.   Finding Turbine Powered Technology, LLC in violation of the automatic stay;
 2             2.   Awarding sanctions for actual damages, including an award of attorneys’ fees;
 3   and
 4             3.   Awarding such other relief the Court deems just and appropriate.
 5
 6   DATED: November 14, 2019                        MESCH CLARK ROTHSCHILD

 7
 8                                                   By    s/Frederick J. Petersen, # 19944
                                                           Frederick J. Petersen
 9                                                         Isaac D. Rothschild
                                                     Attorneys for Debtors
10
11   Notice of Electronic Filing (“NEF”)
     electronically served on the date of filing
12   upon the registered CM/ECF Users herein
13   as evidenced by the NEF.

14   COPIES served as indicated below on
15   November 14, 2019:

16    Synchrony Bank                                 Turbine Powered Technology, LLC
      c/o PRA Receivables Management, LLC            c/o Its Managing Member, Ted McIntye, II
17    PO Box 41021                                   298 Louisiana Road, Port of West St. Mary
      Norfolk, VA 23541                              Franklin, LA 70538
18    Email: claims@recoverycorp.com                 Email: legal@marineturbine.com
                                                     Email: ted@marineturbine.com
19                                                   Member, Committee of Unsecured Creditors
20    Tucson Embedded Systems                        Lindsay Brew
      Attn: Dennis Kenman                            Miller, Pitt, Feldman & McAnally
21    5620 N. Kolb Rd., Ste 160                      One S. Church Ave., Ste 900
      Tucson, AZ 85750                               Tucson, AZ 85701
22    Email: contracts@tucsonembedded.com            Email: lbrew@mpfmlaw.com
      Member, Committee of Unsecured Creditors       Member, Committee of Unsecured Creditors
23
24
25   26P1057

26

Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19
                                                8     Entered 11/14/19 15:05:09           Desc
                              Main Document    Page 8 of 106
                              Exhibit 1




Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document    Page 9 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 10 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 11 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 12 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 13 of 106
                               Exhibit 2




Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 14 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 15 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 16 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 17 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 18 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 19 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 20 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 21 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 22 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 23 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 24 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 25 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 26 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 27 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 28 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 29 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 30 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 31 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 32 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 33 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 34 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 35 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 36 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 37 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 38 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 39 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 40 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 41 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 42 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 43 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 44 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 45 of 106
Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 46 of 106
                               Exhibit 3




Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 47 of 106
 TURBINE POWERED
 TURBINE POWERED                                        16TH
                                                        16TH JUDICIAL
                                                             JUDICIAL DISTRICT
                                                                      DISTRICT COURT
                                                                               COURT
 TECHNOLOGY
 TECHNOLOGY L.L.C.
             L.L.C.


 VERSUS NO.130379,
 VERSUS NO. 130379, DIV.
                    DIV. "F"
                         " F"                           PARISH
                                                        PARISH OF
                                                               OF ST.
                                                                  ST. MARY
                                                                      MARY


 DAVID CROWE,
 DAVID CROWE, ET AL
              ET AL                                     STATE
                                                        STATE OF
                                                              OF LOUISIANA
                                                                 LOUISIANA

 ******************************************************************************



                                   REASONS FOR JUDGMENT
                                   REASONS FOR JUDGMENT


          This matter came
          This matter      before the
                      came before the Court on June
                                      Court on June 15,
                                                    15, 2017, on Motion
                                                        2017, on Motion to Dissolve Preliminary
                                                                        to Dissolve Preliminary

 Injunction
 Injunction and
            and For
                For Damages and other
                    Damages and       motions that
                                other motions that were ruled upon
                                                   were ruled upon by
                                                                   by the
                                                                      the Court,
                                                                          Court, the
                                                                                 the Court
                                                                                     Court took
 under
 under advisement
       advisement the
                  the Motion to Dissolve
                      Motion to          Preliminary Injunction
                                Dissolve Preliminary Injunction and For Damages.
                                                                and For Damages.

          Turbine Powered
          Turbine Powered Technology
                          Technology L.L.C.
                                     L.L.C. filed
                                            filed suit
                                                  suit against David Crowe,
                                                       against David Crowe, Kenneth Braccio,
                                                                                    Braccio,

 Donald
 Donald Foley,
        Foley, George Jackson, Kent
               George Jackson, Kent Ellsworth,
                                    Ellsworth, Arizona Turbine Technology,
                                               Arizona Turbine Technology, L.L.C., Arizona
                                                                           L.L.C., Arizona
 Turbine Technology, Inc.,
 Turbine Technology, Inc., Advanced Turbine Services,
                           Advanced Turbine Services, L.L.C.
                                                      L.L.C. and
                                                             and Turbine
                                                                 Turbine Integrated
                                                                         Integrated Power

 Systems, L.L.C.
 Systems, L.L.C. for
                 for breach
                     breach of contract, misappropriation
                            of contract, misappropriation of
                                                          of intellectual property,violation
                                                             intellectual property, violation of
                                                                                              of the
                                                                                                 the
 Louisiana Unfair Trade
 Louisiana Unfair Trade Practices Act,Louisiana
                        Practices Act,           Uniform Trade
                                       Louisiana Uniform Trade Secrets Act
                                                                       Act and other claims after

 the Defendants misappropriated
 the Defendants misappropriated intellectual
                                intellectual property belonging to
                                             property belonging    Turbine Powered
                                                                to Turbine Powered Technology,
                                                                                   Technology,
 L.L.C.
 L.L.C. to
        to the benefit of
           the benefit of the
                          the defendants.
                              defendants. Following
                                          Following the
                                                    the filing
                                                        fling of
                                                               of the petition, Turbine Powered
                                                                      petition, Turbine

 obtained
 obtained aa Temporary Restraining Order
             Temporary Restraining Order against
                                         against the Defendants which
                                                 the Defendants which was
                                                                      was made
                                                                          made a
                                                                               a Preliminary
                                                                                 Preliminary
 Injunction after aa hearing
 Injunction after    hearing on
                             on the
                                the matter
                                    matter on
                                           on January 3, 2017.
                                              January 3, 2017.

          Article 3601
          Article 3601 of
                       of the Louisiana Code
                          the Louisiana Code of Civil Procedure
                                             of Civil Procedure states
                                                                states in part
                                                                          part that
                                                                               that an injunction shall

 be
 be issued
    issued in
           in cases where irreparable
              cases where irreparable injury,
                                      injury, loss,
                                              loss, or
                                                    or damage may otherwise'result
                                                       damage may otherwise' result to
                                                                                    to the applicant,
                                                                                           applicant,

 or
 or in
    in other cases specifically
       other cases              provided by
                   specifically provided by law.
                                            law.

          The
          The preliminary
              preliminary injunction
                          injunction is
                                     is designed
                                        designed to
                                                 to and
                                                    and serves
                                                        serves the
                                                               the purpose
                                                                   purpose of
                                                                           of preventing
                                                                              preventing irreparable
                                                                                         irreparable

 harm by preserving
 harm by preserving the
                    the status
                        status quo between the
                               quo between     parties pending
                                           the parties pending aa determination
                                                                  determination on the
                                                                                   the merits of the

 controversy.
 controversy. Schwegmann Bros. G.S.
              Schwegmann Bros.      Markets v.
                               G.S. Markets v. Louisiana
                                               Louisiana Milk
                                                         Milk Com'n,
                                                              Com'n 290 So.2d
                                                                        So. 2d 312 ((La.
                                                                                     La.

 1974).
 1974).


          Preliminary injunction
          Preliminary injunction is extraordinary remedy
                                 is extraordinary remedy that
                                                         that may
                                                              may only
                                                                  only be
                                                                       be granted
                                                                          granted if plaintiff

 establishes
 establishes four
             four elements:
                  elements: ((1)
                              1) substantial
                                 substantial likelihood
                                             likelihood for
                                                        for success
                                                            success on
                                                                    on merits;
                                                                       merits; (2)
                                                                               ( 2) substantial
                                                                                    substantial threat
                                                                                                threat


 that
 that plaintiff will suffer
      plaintiff will        irreparable injury
                     suffer irreparable injury if
                                               if injunction
                                                  injunction is
                                                             is denied;
                                                                denied; ((3)
                                                                          3) that threatened injury
                                                                             that threatened injury

 outweighs any damage
 outweighs any damage that injunction might
                      that injunction       cause defendants;
                                      might cause defendants; and
                                                              and (4)
                                                                  ( 4) that
                                                                       that injunction will
                                                                                       will not

 disserve public interest.
 disserve public interest. Technical
                           Technical Indus.
                                     Indus. v.
                                            v. Banks,
                                               Banks. 419 F.Supp.2d(W.D.
                                                      419 F.Supp.2d ( W.D. La.
                                                                           La. 2006).
                                                                               2006).

          Louisiana Code
          Louisiana      of Civil
                    Code of Civil Procedure
                                  Procedure 3607
                                            3607 states
                                                 states in
                                                        in part
                                                           part that an interested
                                                                that an interested person may move
                                                                                   person may move
 for
 for the
     the dissolution or modification
         dissolution or modification of
                                     of aa temporary restraining order
                                           temporary restraining order or
                                                                       or preliminary
                                                                          preliminary injunction.
                                                                                      injunction.
                                                                                            SCANNED
                                                                                            SCANNED
                                                   1
                                                                                                JUL 20
                                                                                                JUL 2 0 2017
Case 4:19-bk-04406-BMW          Doc 194
                                                    0546
                                                     05 4 6
                                             Filed 11/14/19   Entered 11/14/19 15:05:09          Desc
                                                                                                        2017

                                Main Document         Page 48 of 106
        In
        In the
           the Technical
               Technical Indus.
                         Indus. v. Banks, supra,
                                v. Banks, supra, case,
                                                 case, the
                                                       the plaintiff
                                                           plaintiff claimed
                                                                     claimed that
                                                                             that its
                                                                                  its method,
                                                                                      method,

 technique,
 technique, and
            and procedure
                procedure used
                          used to
                               to inspect
                                  inspect pipe
                                          pipe in
                                               in the
                                                  the oil
                                                      oil and
                                                          and gas
                                                              gas industry,
                                                                  industry, especially
                                                                            especially its Visonic
                                                                                       its Visonic

 TM,
 TM, are
     are trade
         trade secrets
               secrets under
                       under Louisiana
                             Louisiana Law.
                                       Law. The
                                            The Court
                                                Court considered whether the
                                                      considered whether the plaintiff had a

 legally
 legally protectable
         protectable trade
                     trade secret,
                           secret, whether
                                   whether an
                                           an express
                                              express or
                                                      or implied
                                                         implied contractual
                                                                 contractual or
                                                                             or confidential
                                                                                confidential

 relationship
 relationship existed
              existed between
                      between parties
                              parties that
                                      that obliged
                                           obliged party
                                                   party receiving
                                                         receiving secret
                                                                   secret information
                                                                          information not
                                                                                      not to
                                                                                          to disclose
                                                                                             disclose

 it;
 it; and
     and whether
         whether the
                 the party
                     party receiving
                           receiving secret
                                     secret information wrongfully breached
                                            information wrongfully breached its
                                                                            its duty
                                                                                duty of
                                                                                     of trust
                                                                                        trust or
                                                                                              or

 confidence
 confidence by
            by disclosing
               disclosing or
                          or using
                             using information
                                   information to
                                               to plaintiff
                                                  plaintiff ss injury.
                                                               injury. LSA-R.S.
                                                                       LSA-R.S. 51:1432-1433.
                                                                                51: 1432- 1433. The
                                                                                                The

 Court
 Court found      Technical had
             that Technical
       found that           had a
                                a trade
                                  trade secret
                                        secret under
                                               under the
                                                     the law
                                                         law and
                                                             and that Banks engaged
                                                                 that Banks engaged in
                                                                                    in a
                                                                                       a threatened

 misappropriation of
 misappropriation of it
                     it trade
                        trade secret
                              secret and,
                                     and, thus,
                                          thus, Technical
                                                Technical had
                                                          had a
                                                              a substantial
                                                                substantial likelihood
                                                                            likelihood for
                                                                                       for success
                                                                                           success

 under
 under the
       the Louisiana
           Louisiana Uniform
                     Uniform Trade
                             Trade Secrets Act.
                                   Secrets Act.

         At the
         At the hearing
                hearing on
                        on the Motion to
                           the Motion to Dissolve,
                                         Dissolve, the
                                                   the Defendants
                                                       Defendants argue
                                                                  argue. that
                                                                         that under
                                                                              under La.
                                                                                    La. Code
                                                                                        Code of
                                                                                             of

 Civil
 Civil Procedure Art.3607
       Procedure Art. 3607 the
                           the defendants must show
                               defendants must show that
                                                    that there
                                                         there is
                                                               is no
                                                                  no likelihood
                                                                     likelihood of
                                                                                of irreparable
                                                                                   irreparable harm,
                                                                                               harm,

 that
 that there
      there is
            is an
               an adequate
                  adequate remedy
                           remedy at
                                  at law,
                                     law, that
                                          that the plaintiff cannot
                                               the plaintiff cannot prevail
                                                                    prevail on
                                                                            on the merits and
                                                                               the merits and that
                                                                                              that there
                                                                                                   there

 is
 is no
    no bond. Therefore,at
       bond. Therefore, at issue
                           issue in
                                 in this
                                    this case
                                         case is
                                              is whether
                                                 whether the
                                                         the requirements
                                                             requirements for granting an
                                                                          for granting an injunction
                                                                                          injunction
 were met
 were met at
          at the
             the time
                 time of
                      of the
                         the granting
                             granting of
                                      of the
                                         the injunction.
                                             injunction.

         David Crowe
         David Crowe testified that he
                     testified that    was not
                                    he was not part
                                               part of
                                                    of the
                                                       the Vendor
                                                           Vendor Agreement
                                                                  Agreement between
                                                                            between Turbine
                                                                                    Turbine

 Powered
 Powered Technology
         Technology and Advanced Turbine
                    and Advanced Turbine Systems. However,he
                                         Systems. However, he does
                                                              does know
                                                                   know about
                                                                        about portions
                                                                              portions of
                                                                                       of

 the
 the agreement.
     agreement. He
                He did
                   did not
                       not dispense with the
                           dispense with     requirements of
                                         the requirements of showing
                                                             showing irreparable
                                                                     irreparable harm
                                                                                 harm or
                                                                                      or bond.
                                                                                         bond.

 He
 He testified
    testified that Advanced Turbine
              that Advanced Turbine Systems
                                    Systems is
                                            is an
                                               an engine
                                                  engine refurbishing
                                                         refurbishing company
                                                                      company in
                                                                              in Connecticut
                                                                                 Connecticut
 that
 that did business with
      did business with Tucson
                        Tucson Embedded
                               Embedded Systems. He was
                                        Systems. He was not
                                                        not aa part
                                                               part of
                                                                    of the
                                                                       the agreement
                                                                           agreement between

 Turbine
 Turbine Powered
         Powered Technology
                 Technology and
                            and Kenneth Braccio,the
                                Kenneth Braccio, the owner
                                                     owner of
                                                           of Arizona
                                                              Arizona Turbine. He does
                                                                      Turbine. He does know
                                                                                       know

 Braccio
 Braccio and
         and has
             has done business with
                 done business with him
                                    him over
                                        over the
                                             the years
                                                 years and
                                                       and knows
                                                           knows of
                                                                 of the
                                                                    the agreement
                                                                        agreement between

 Turbine
 Turbine Powered
         Powered Technology
                 Technology and Advanced Turbine
                            and Advanced Turbine Systems
                                                 Systems but
                                                         but he
                                                             he was
                                                                was not
                                                                    not a
                                                                        a part
                                                                          part of
                                                                               of the
                                                                                  the

 agreement.
 agreement.



        He
        He stated
           stated that
                  that the Non-Disclosure
                       the Non             Agreement between
                               -Disclosure Agreement between Tucson
                                                             Tucson Embedded
                                                                    Embedded Systems
                                                                             Systems and
                                                                                     and

 Greenfield did not
 Greenfield did not dispense
                    dispense with
                             with the
                                  the requirement
                                      requirement of
                                                  of showing
                                                     showing harm
                                                             harm or
                                                                  or adequate
                                                                     adequate remedy
                                                                              remedy at
                                                                                     at law. He
                                                                                        law. He
 knew
 knew that
      that Greenfield was in
           Greenfield was in bankruptcy
                             bankruptcy and
                                        and that
                                            that he worked for
                                                 he worked for Greenfield.
                                                               Greenfield. He further stated that

 Greenfield
 Greenfield has
            has not
                not placed
                    placed aa demand
                              demand upon
                                     upon him
                                          him based
                                              based upon
                                                    upon the
                                                         the agreement nor has Tucson

 Embedded
 Embedded Systems
          Systems made
                  made a
                       a demand
                         demand upon
                                upon him
                                     him about
                                         about the
                                               the agreement.
                                                   agreement.

        David Crowe
        David Crowe testified
                    testified that
                              that he
                                   he could
                                      could not work for
                                            not work for Vericore without violating
                                                         Vericore without           the injunction.
                                                                          violating the injunction.
 The
 The injunction
     injunction concerns
                concerns the
                         the use
                             use or
                                 or conveyance
                                    conveyance of
                                               of license
                                                  license and
                                                          and if
                                                              if the injunction holds
                                                                                holds then he will
                                                                                              will

 not
 not be
     be able
        able to
             to get
                get work.
                    work.
                                                                                               SCANNED
                                                                                               SCANNED
                                                   2
                                                   2                                               JUL
                                                                                                   JUL 22oav
                                                                                                         0 207
Case 4:19-bk-04406-BMW                              0547
                               Doc 194 Filed 11/14/19
                                             WA FN Entered 11/14/19 15:05:09                      Desc
                               Main Document   Page 49 of 106
        David Crowe
        David Crowe cannot
                    cannot identify
                           identify the
                                    the intellectual
                                        intellectual property
                                                     property in
                                                              in the
                                                                 the injunction.
                                                                     injunction. There
                                                                                 There is
                                                                                       is further
                                                                                          further no
                                                                                                  no

 reference
 reference to
           to patent
              patent or
                     or copyrights. However,Tucson
                        copyrights. However, Tucson Embedded
                                                    Embedded Systems
                                                             Systems owns the trademark
                                                                     owns the trademark for
                                                                                        for

 the
 the Cruz
     Cruz Track
          Track controller, which is
                controller, which is evidently
                                     evidently like
                                               like the
                                                    the controller
                                                        controller used
                                                                   used by
                                                                        by Turbine
                                                                           Turbine Powered
                                                                                   Powered

 Technology.
 Technology. Since David Crowe
             Since David Crowe left
                               left Tucson
                                    Tucson Embedded
                                           Embedded Systems
                                                    Systems he
                                                            he no
                                                               no longer
                                                                  longer uses
                                                                         uses the
                                                                              the Cruz
                                                                                  Cruz Track
                                                                                       Track

 controller.
 controller. If
             If someone
                someone made
                        made a
                             a demand
                               demand upon
                                      upon him
                                           him about
                                               about using
                                                     using the
                                                           the Cruz
                                                               Cruz Track
                                                                    Track controller,
                                                                          controller, he would
                                                                                      he would

 stop
 stop using
      using it. David Crowe
            it. David Crowe states
                            states that
                                   that the
                                        the injunction
                                            injunction is
                                                       is too
                                                          too broad. He believes
                                                              broad. He believes that
                                                                                 that the
                                                                                      the injunction
                                                                                          injunction

 prohibits
 prohibits him
           him from
               from using
                    using controls
                          controls for
                                   for fracking
                                       fracking in
                                                in the
                                                   the oil
                                                       oil and
                                                           and gas
                                                               gas industry.
                                                                   industry.

        Crowe states he
        Crowe states he first met Kenneth
                        first met         Braccio when
                                  Kenneth Braccio when he worked for
                                                       he worked     Honeywell but
                                                                 for Honeywell but they
                                                                                   they are
                                                                                        are not
                                                                                            not

 business
 business partners
          partners and
                   and not
                       not owners
                           owners of
                                  of Arizona
                                     Arizona Turbine
                                             Turbine Technology,
                                                     Technology, Inc.
                                                                 Inc. David
                                                                      David Crowe
                                                                            Crowe owns
                                                                                  owns Arizona
                                                                                       Arizona

 Turbine
 Turbine Technology,
         Technology, Inc.
                     Inc. Arizona
                          Arizona Turbine
                                  Turbine Technology,
                                          Technology, Inc.
                                                      Inc. performed
                                                           performed fracking
                                                                     fracking technology with
                                                                              technology with

 Eco-Stim
 Eco- Stim in
           in June
              June 2013.
                   2013. Eco-Stim
                         Eco -Stun contacted
                                   contacted him
                                             him to
                                                 to re-engineer  what was
                                                    re- engineer what was purchased
                                                                          purchased from
                                                                                    from

 Greenfield. He worked
 Greenfield. He worked on
                       on pump
                          pump controls
                               controls not
                                        not engine
                                            engine controls.
                                                   controls.

        Crowe
        Crowe is
              is not
                 not aware
                     aware of
                           of any
                              any damages
                                  damages to
                                          to Turbine
                                             Turbine Powered
                                                     Powered Technology
                                                             Technology and
                                                                        and Ted McIntyre.
                                                                            Ted McIntyre.

 He
 He did
    did not
        not disclose
            disclose confidential information gained
                     confidential information gained while
                                                     while employed
                                                           employed by
                                                                    by Greenfield
                                                                       Greenfield or
                                                                                  or Turbine. He
                                                                                     Turbine. He

 sold
 sold hydraulic
      hydraulic fracturing
                fracturing equipment
                           equipment to
                                     to Advanced
                                        Advanced Turbine
                                                 Turbine Systems
                                                         Systems consisting
                                                                 consisting of
                                                                            of turbine
                                                                               turbine engine
                                                                                       engine

 controls.
 controls. The
           The sales
               sales by Tucson Embedded
                     by Tucson Embedded Systems
                                        Systems did
                                                did not
                                                    not relate
                                                        relate to hydraulic fracturing.
                                                               to hydraulic fracturing. Crowe
                                                                                        Crowe

 and
 and the
     the other
         other defendants
               defendants do
                          do not
                             not own
                                 own Tucson
                                     Tucson Embedded
                                            Embedded Systems. He claimed
                                                     Systems. He claimed he
                                                                         he has
                                                                            has worked
                                                                                worked on
                                                                                       on

 the
 the technology
     technology since
                since 1989
                      1989 and
                           and he
                               he did
                                  did not
                                      not gain
                                          gain the
                                               the technology
                                                   technology from
                                                              from Turbine
                                                                   Turbine Powered
                                                                           Powered Technology.
                                                                                   Technology.

        Crowe
        Crowe was
              was formerly
                  formerly employed
                           employed by
                                    by Tucson
                                       Tucson Embedded
                                              Embedded Systems
                                                       Systems and Tucson Embedded
                                                               and Tucson Embedded

 Systems
 Systems ceased
         ceased doing
                doing business
                      business in
                               in October
                                  October 2015.
                                          2015. Tucson
                                                Tucson Embedded
                                                       Embedded Systems wanted to
                                                                Systems wanted to be
                                                                                  be aa part
                                                                                        part

 owner
 owner of Arizona Technology
       of Arizona Technology and
                             and he
                                 he wanted
                                    wanted full
                                           full ownership
                                                ownership in
                                                          in company
                                                             company so when he
                                                                     so when he left
                                                                                left Tucson
                                                                                     Tucson

 Embedded
 Embedded he
          he took
             took full
                  full ownership
                       ownership of
                                 of Arizona
                                    Arizona Technology
                                            Technology and
                                                       and he
                                                           he signed
                                                              signed agreements
                                                                     agreements not
                                                                                not to
                                                                                    to take
                                                                                       take

 technology from
 technology from Tucson
                 Tucson Embedded
                        Embedded Systems.
                                 Systems. Crowe
                                          Crowe took
                                                took the
                                                     the Eco-Stim
                                                         Eco- Stim contract
                                                                   contract which was
                                                                            which was

 proprietary
 proprietary in
             in nature.
                nature. Crowe
                        Crowe gave
                              gave the
                                   the contracts
                                       contracts with
                                                 with Raytheon
                                                      Raytheon and Honeywell to
                                                               and Honeywell to Tucson
                                                                                Tucson

 Embedded
 Embedded Systems.
          Systems. He
                   He is
                      is not
                         not in default with
                             in default with any
                                             any of
                                                 of the
                                                    the agreements
                                                        agreements with
                                                                   with Tucson
                                                                        Tucson Embedded
                                                                               Embedded

 Systems.
 Systems.


        The
        The Buyout Agreement states
            Buyout Agreement states that
                                    that Crowe was employed
                                         Crowe was employed by
                                                            by Tucson
                                                               Tucson Embedded
                                                                      Embedded Systems
                                                                               Systems

 from
 from 1997-2015
      1997- 2015 and
                 and that
                     that he
                          he worked
                             worked on
                                    on two
                                       two projects with Ted
                                           projects with     McIntyre and
                                                         Ted McIntyre and Turbine Powered
                                                                                  Powered

 Technology,
 Technology, being
             being IDEC
                   IDEC and
                        and development
                            development of
                                        of additional
                                           additional controls. He stated
                                                      controls. He stated the
                                                                          the parties
                                                                              parties developed
                                                                                      developed

 intellectual
 intellectual property
              property that
                       that is
                            is not
                               not the
                                   the property
                                       property of
                                                of Turbine
                                                   Turbine Powered
                                                           Powered but
                                                                   but of
                                                                       of Tucson
                                                                          Tucson Embedded
                                                                                 Embedded Systems.
                                                                                          Systems.

        Ted
        Ted McIntyre,
            McIntyre, owner
                      owner of
                            of Turbine
                               Turbine Powered
                                       Powered Technology,
                                               Technology, testified that Turbine
                                                           testified that Turbine Powered
                                                                                  Powered

 Technology
 Technology owns
            owns aa license
                    license for
                            for agreement
                                agreement to
                                          to use
                                             use the
                                                  the technology
                                                      technology and
                                                                 and on
                                                                     on October
                                                                        October 10, 2014 hsentNNED
                                                                                10, 201AeCs&N    -
                                                                                                   NED
                                                33
                                                                                           JUL
                                                                                           JUL 22 0 1C;
                                                                                                    Nil1
Case 4:19-bk-04406-BMW                            0548
                                                  0548
                              Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                Desc
                              Main Document   Page 50 of 106
                           W                                          W

 aa letter
    letter to
           to Eco-Stim
              Eco- Stim stating
                        stating that
                                that the
                                     the equipment
                                         equipment purchased
                                                   purchased from
                                                             from Greenfield
                                                                  Greenfield by
                                                                             by Eco-Stim  would not
                                                                                Eco- Stim would not

 violate Turbine
 violate Turbine Powered
                 Powered Technology's
                         Technology' s intellectual
                                       intellectual property
                                                    property if
                                                             if used
                                                                used ""as
                                                                       as is."
                                                                          is."
         The
         The intellectual
             intellectual property
                          property is
                                   is for
                                      for turbine
                                          turbine driven
                                                  driven hydraulic
                                                         hydraulic fracturing
                                                                   fracturing in
                                                                              in 155
                                                                                 t55 and
                                                                                     and tf40
                                                                                         640 turbine
                                                                                              turbine
 engines
 engines and
         and t53
             t53 engines
                 engines and
                         and power
                             power generation
                                   generation in
                                              in the
                                                 the oil
                                                     oil and
                                                         and gas
                                                             gas industry.
                                                                 industry. Turbine
                                                                           Turbine Powered
                                                                                   Powered

 Technology
 Technology has
            has been
                been assigned
                     assigned the
                              the rights
                                  rights to
                                         to patent
                                            patent and
                                                   and trademarks
                                                       trademarks for
                                                                  for the
                                                                      the intellectual
                                                                          intellectual property.
                                                                                       property.
         McIntyre testified
         McIntyre testified that
                            that the
                                 the claim
                                     claim is
                                           is not
                                              not a
                                                  a patent
                                                    patent or
                                                           or copyright
                                                              copyright claim
                                                                        claim but
                                                                              but is
                                                                                  is for intellectual
                                                                                         intellectual

 property
 property for
          for which
              which trade
                    trade secrets
                          secrets is
                                  is aa part
                                        part of.
                                             of. He
                                                 He is
                                                    is not
                                                       not suing
                                                           suing under
                                                                 under trademark
                                                                       trademark rights.
                                                                                 rights. The
                                                                                         The trade
                                                                                             trade
 secrets
 secrets in
         in the
            the injunction
                injunction is
                           is continued
                              continued in
                                        in the
                                           the digital
                                               digital engine
                                                       engine controls
                                                              controls for
                                                                       for turbine
                                                                           turbine fracturing
                                                                                   fracturing equipment.
                                                                                              equipment.
 Crowe
 Crowe has
       has violated
           violated the trade secrets
                    the trade secrets by
                                      by advertising
                                         advertising on
                                                     on his website that
                                                        his website that he
                                                                         he has
                                                                            has the
                                                                                the rights
                                                                                    rights to
                                                                                           to the
                                                                                              the

 controls
 controls for
          for turbines
              turbines for
                       for oil
                           oil and
                               and gas
                                   gas fracturing.
                                       fracturing. He
                                                   He testified
                                                      testified that
                                                                that Turbine
                                                                     Turbine Powered
                                                                             Powered Technology
                                                                                     Technology is
                                                                                                is
 the
 the first
     first and
           and only
               only company
                    company to
                            to use
                               use turbine
                                   turbine engines
                                           engines for
                                                   for fracturing
                                                       fracturing in
                                                                  in the
                                                                     the oil
                                                                         oil and
                                                                             and gas
                                                                                 gas industry.
                                                                                     industry.
         He stated
         He stated that
                   that David
                        David Crowe was operating
                              Crowe was operating under
                                                  under aa Vendor
                                                           Vendor Agreement
                                                                  Agreement and
                                                                            and that
                                                                                that Crowe
                                                                                     Crowe filed
                                                                                           filed

 for
 for patents
     patents after
             after he
                   he learned the technology
                      learned the technology from
                                             from Turbine
                                                  Turbine Powered
                                                          Powered when
                                                                  when he
                                                                       he returned
                                                                          returned to
                                                                                   to Arizona.
                                                                                      Arizona. In

 litigation
 litigation in
            in Arizona,
               Arizona, all
                        all the
                            the patents
                                patents were
                                        were assigned to Turbine
                                             assigned to Turbine Powered
                                                                 Powered Technology.
                                                                         Technology.
         When asked
         When asked under
                    under cross-examination  what was
                          cross- examination what was involved
                                                      involved in
                                                               in taking
                                                                  taking an
                                                                         an engine
                                                                            engine from
                                                                                   from aero
                                                                                        aero use
                                                                                             use

 to
 to hydraulic
    hydraulic fracturing
              fracturing use, McIntyre went
                         use,.McIntyre went to
                                            to great
                                               great lengths
                                                     lengths to
                                                             to explain
                                                                explain how
                                                                        how the
                                                                            the turbine
                                                                                turbine engines work
                                                                                        engines work

 in
 in the
    the hydraulic
        hydraulic fracturing
                  fracturing use. He stated
                             use. He stated that
                                            that the
                                                 the turbine
                                                     turbine engines
                                                             engines consist
                                                                     consist of
                                                                             of two
                                                                                two shafts,
                                                                                    shafts, one

 compressor
 compressor and
            and the
                the power
                    power turbine
                          turbine which
                                  which is
                                        is driven
                                           driven by
                                                  by exhaust
                                                     exhaust gas.
                                                             gas. In
                                                                  In helicopter
                                                                     helicopter use,
                                                                                use, the
                                                                                     the output
                                                                                         output

 shaft
 shaft rarely
       rarely stalls
              stalls and
                     and he
                         he developed
                            developed aa brake
                                         brake to
                                               to stop
                                                  stop the
                                                       the output
                                                           output shaft. He adapted
                                                                  shaft. He adapted turbines
                                                                                    turbines for
                                                                                             for non-
                                                                                                 non-

 traditional
 traditional applications.
             applications. He
                           He does
                              does high
                                   high pressure
                                        pressure pumping
                                                 pumping and
                                                         and water
                                                             water pumping
                                                                   pumping by
                                                                           by running
                                                                              running turbines
                                                                                      turbines
 off
 off speed.
     speed. Controlling
            Controlling turbine
                        turbine is
                                is through
                                   through fuel
                                           fuel and
                                                and determine
                                                    determine power
                                                              power by
                                                                    by how much fuel
                                                                       how much fuel and
                                                                                     and it
                                                                                         it has
                                                                                            has
 exhaust
 exhaust going
         going into
               into engine.
                    engine. It
                            It took
                               took technology
                                    technology developed
                                               developed in
                                                         in house
                                                            house and
                                                                  and patents,
                                                                      patents, which
                                                                               which are
                                                                                     are now
                                                                                         now

 assigned
 assigned to
          to him, which were
             him, which were derived
                             derived from
                                     from his work product.
                                          his work product.

         On
         On re-direct,  David Crowe
            re -direct, David Crowe stated
                                    stated that
                                           that there
                                                there is
                                                      is no
                                                         no difference
                                                            difference between
                                                                       between turbine
                                                                               turbine control
                                                                                       control in a

 helicopter
 helicopter and
            and turbine
                turbine control
                        control in
                                in fracturing.
                                   fracturing. The
                                               The difference
                                                   difference is
                                                              is the
                                                                 the development of a unique
                                                                                      unique

 controller
 controller that
            that uses
                 uses gas
                      gas and
                          and diesel. He states
                              diesel. He states that
                                                that it
                                                     it is
                                                        is calculating
                                                           calculating plungers
                                                                       plungers and
                                                                                and how
                                                                                    how to
                                                                                        to calculate
                                                                                           calculate
 pump
 pump by
      by r.p.m.
         r.p.m. The
                The controller
                    controller controls
                               controls the
                                        the output
                                            output on
                                                   on the
                                                      the shaft.
                                                          shaft.

         David
         David Crowe
               Crowe states
                     states that
                            that the
                                 the injunction
                                     injunction impedes
                                                impedes his
                                                        his business
                                                            business and
                                                                     and that
                                                                         that his
                                                                              his damages
                                                                                  damages are in

 the
 the tens
     tens of
          of millions
             millions of
                      of dollars.
                         dollars.


        The
        The defendants
            defendants had
                       had the
                           the burden
                               burden of
                                      of proof
                                         proof to
                                               to show
                                                  show cause why the
                                                       cause why the injunction
                                                                     injunction should be
 dissolved
 dissolved or modified in
           or modified in this
                          this case.
                               case. The
                                     The defendants
                                         defendants assert
                                                    assert that
                                                           that the
                                                                the preliminary
                                                                    preliminary injunction
                                                                                injunction seeks
                                                                                           seeks to
                                                                                                 to
 prevent
 prevent the
         the defendants
             defendants from
                        from competing
                             competing with
                                       with Turbine
                                            Turbine Powered
                                                    Powered Technology
                                                            Technology in
                                                                       in the hydro NED
                                                                          the hydro§gAN NED
                                                   44
                                                                                                JUL
                                                                                                JUL 20
                                                                                                    20 2C:7
                                                                                                       2C, 1
Case 4:19-bk-04406-BMW         Doc 194 Filed0549
                                             0549
                                              11/14/19 Entered 11/14/19 15:05:09                  Desc
                               Main Document    Page 51 of 106
                           a

 marketplace and
 marketplace and that
                 that Turbine
                      Turbine Powered
                              Powered Technology is not
                                      Technology is not at
                                                        at risk
                                                           risk of
                                                                of suffering
                                                                   suffering irreparable
                                                                             irreparable harm
                                                                                         harm

 absent
 absent the
        the injunction;
            injunction; that
                        that Turbine
                             Turbine powered
                                     powered Technology
                                             Technology has
                                                        has an
                                                            an adequate
                                                               adequate remedy
                                                                        remedy at
                                                                               at law
                                                                                  law and
                                                                                      and that
                                                                                          that

 they
 they cannot show that
      cannot show that they
                       they are
                            are likely
                                likely to
                                       to prevail
                                          prevail on
                                                  on the merits. Further
                                                     the merits. Further the
                                                                         the requirement
                                                                             requirement of
                                                                                         of security
                                                                                            security

 has
 has not
     not been met by
         been met by Turbine
                     Turbine Powered.
                             Powered.

        Whereas,Turbine
        Whereas, Turbine Powered
                         Powered Technology
                                 Technology to maintain the
                                            to maintain the injunction
                                                            injunction must
                                                                       must show
                                                                            show that
                                                                                 that absent
                                                                                      absent

 the
 the continuation
     continuation ofthe preliminary
                  ofthe preliminary injunction
                                    injunction they will be
                                               they will be subject
                                                            subject to
                                                                    to irreparable
                                                                       irreparable harm
                                                                                   harm and
                                                                                        and that
                                                                                            that they
                                                                                                 they
 are
 are without
     without an
             an adequate
                adequate remedy
                         remedy at
                                at law
                                   law and
                                       and that
                                           that they
                                                they are
                                                     are substantially
                                                         substantially likely
                                                                       likely to
                                                                              to prevail
                                                                                 prevail on
                                                                                         on the merits.
                                                                                            the merits.

        At the
        At the hearing,
               hearing, Ted McIntyre testified
                        Ted McIntyre testified that
                                               that should
                                                    should the
                                                           the injunction
                                                               injunction lapse
                                                                          lapse then
                                                                                then the
                                                                                     the intellectual
                                                                                         intellectual

 property
 property that
          that he
               he has
                  has so
                      so closely
                         closely held would be
                                 held would be lost
                                               lost and
                                                    and if
                                                        if lost
                                                           lost it
                                                                it can
                                                                   can never
                                                                       never be
                                                                             be retrieved. Further any
                                                                                retrieved. Further any

 income
 income derived
        derived from
                from the
                     the intellectual
                         intellectual property would be
                                      property would be lost
                                                        lost as
                                                             as well
                                                                well as
                                                                     as losses
                                                                        losses to
                                                                               to their
                                                                                  their business
                                                                                        business

 reputation.
 reputation.



        In
        In the
           the alternative,
               alternative, the
                            the Defendants
                                Defendants state
                                           state that
                                                 that should
                                                      should the
                                                             the injunction
                                                                 injunction stand,
                                                                            stand, then
                                                                                   then the
                                                                                        the plaintiff
                                                                                            plaintiff

 must provide
 must provide security
              security unless
                       unless an
                              an exception
                                 exception is
                                           is provided
                                              provided by
                                                       by law.
                                                          law. Louisiana
                                                               Louisiana Code
                                                                         Code of
                                                                              of Civil
                                                                                 Civil Procedure
                                                                                       Procedure

 art.
 art. 3610
      3.610 states
            states a
                   a preliminary
                     preliminary injunction
                                 injunction shall
                                            shall not
                                                  not issue unless the
                                                      issue unless the applicant
                                                                       applicant furnishes
                                                                                 furnishes security
                                                                                           security in
                                                                                                    in

 the
 the amount
     amount fixed
            fixed by
                  by the
                     the court,
                         court, except
                                except where security is
                                       where security is dispensed
                                                         dispensed with
                                                                   with by
                                                                        by law.
                                                                           law.

        The
        The Court
            Court finds
                  finds that
                        that security
                             security is
                                      is not
                                         not necessary
                                             necessary in
                                                       in this matter as
                                                          this matter as all
                                                                         all the
                                                                             the agreements
                                                                                 agreements sued
                                                                                            sued upon
                                                                                                 upon

 if
 if security
    security was
             was not
                 not necessary
                     necessary and,
                               and, in
                                    in addition,
                                       addition, as
                                                 as in
                                                    in the
                                                       the Technical
                                                           Technical case,
                                                                     case, supra,
                                                                           supra, because
                                                                                  because this
                                                                                          this matter
                                                                                               matter

 involves
 involves trade
          trade secrets
                secrets no
                        no security
                           security is
                                    is necessary
                                       necessary under
                                                 under the
                                                       the law.
                                                           law.

        The
        The Court has reviewed
            Court has reviewed the
                               the record
                                   record in
                                          in this
                                             this case
                                                  case as
                                                       as well
                                                          well as
                                                               as the
                                                                  the testimony
                                                                      testimony and
                                                                                and evidence
                                                                                    evidence in
                                                                                             in the
                                                                                                the

 hearing on January
 hearing on January 3,
                    3, 2017
                       2017 when
                            when the Preliminary Injunction
                                 the Preliminary            was issued.
                                                 Injunction was issued. Based
                                                                        Based upon
                                                                              upon that
                                                                                   that review
                                                                                        review

 and
 and this
     this hearing
          hearing on
                  on the
                     the Motion
                         Motion to
                                to Dissolve
                                   Dissolve Preliminary
                                            Preliminary Injunction,
                                                        Injunction, the
                                                                    the Court
                                                                        Court finds
                                                                              finds that Defendants
                                                                                    that Defendants

 failed
 failed to
        to carry
           carry their
                 their burden
                       burden of
                              of proof
                                 proof sufficiently
                                       sufficiently to
                                                    to grant
                                                       grant the Motion to
                                                             the Motion    Dissolve the
                                                                        to Dissolve     Preliminary
                                                                                    the Preliminary
 Injunction.
 Injunction. Therefore,
             Therefore, the Motion to
                        the Motion    Dissolve Preliminary
                                   to Dissolve Preliminary Injunction
                                                           Injunction is
                                                                      is denied.
                                                                         denied.

        The
        The Court
            Court assesses
                  assesses cost
                           cost to Defendants.
                                to Defendants.


        DONE
        DONE AND
             AND SIGNED
                 SIGNED this
                        this            17      day
                                                day of
                                                    of                       ,2017,
                                                                              2017, at
                                                                                    at Franklin,
                                                                                       Franklin, St.
                                                                                                 St.

 Mary Parish,Louisiana.
 Mary Parish, Louisiana.




                                     GREGORY
                                     GREGORY P.
                                             P. AUCOIN
                                                AUCOIN
                                      DISTRICT
                                      DISTRICT JUDGE
                                               JUDGE

                                                                  RECEIVED AND FILED
                                                                  RECEIVED AND FILED

                           SCANNED
                           SCANNED
                                                                          JUL
                                                                          JUL       2017
                                                                                    2017
                               JUL
                               JUL 2
                                   2 00 2017
                                        2017
                                                  5
                                                  t
                                                                      Dy.       of Court
                                                                          Cleft of
                                                                      Dy. Cle      Court
                                             05
                                             0550
                                                 rap 0
Case 4:19-bk-04406-BMW         Doc 194 Filed 11/14/19  Entered 11/14/19 15:05:09                 Desc
                               Main Document   Page 52 of 106
 TURBINE
 TURBINE POWERED
         POWERED                                    16TH
                                                    16m JUDICIAL
                                                         JUDICIAL DISTRICT
                                                                  DISTRICT COURT
                                                                           COURT

 TECHNOLOGY
 TECHNOLOGY L.L.C.
            L.L.C.

 VERSUS
 VERSUS NO.
        NO. 130379,
            130379, DIV.
                    DIV. "F"
                         " F"                       PARISH
                                                    PARISH OF
                                                           OF ST.
                                                              ST. MARY
                                                                  MARY

 DAVID
 DAVID CROWE,
       CROWE, ET
              ET AL
                 AL                                 STATE
                                                    STATE OF
                                                          OF LOUISIANA
                                                             LOUISIANA

 ******************************************************************************



                                         JUDGMENT
                                         JUDGMENT


        This matter came
        This matter      before the
                    came before the Court
                                    Court on
                                          on June
                                             June 15,
                                                  15, 2017,
                                                      2017, on Motion to
                                                            on Motion to Dissolve Preliminary
                                                                         Dissolve Preliminary
 Injunction
 Injunction and
            and For
                For Damages
                    Damages by
                            by David
                               David Crowe,
                                     Crowe, Kenneth
                                            Kenneth Braccio,
                                                    Braccio, Arizona
                                                             Arizona Turbine
                                                                     Turbine Technology,
                                                                             Technology,
 Inc., Advanced Turbine
 Inc., Advanced Turbine Services,
                        Services, L.L.C.
                                  L.L.C. and Donald I.
                                         and Donald I. Foley.
                                                       Foley.

        PRESENT:
        PRESENT:      Dan
                      Dan C.
                          C. Panigiotis
                             Panigiotis and Holden Hoggatt,
                                        and Holden Hoggatt,Attorneys
                                                            Attorneys for
                                                                       for Turbine
                                                                           Turbine Powered
                                                                                   Powered
                      Technology,
                      Technology, L.L.C.,
                                  L.L.C., and
                                          and Ted McIntyre with
                                              Ted McIntyre  with Turbine
                                                                 Turbine Powered
                                                                          Powered Technology.
                                                                                   Technology.

                      Adam G.
                      Adam G. Young,
                              Young, John Alden Meade
                                     John Alden Meade and
                                                      and S. Patrick Sidles,
                                                          S. Patrick Skiles, Attorneys
                                                                             Attorneys for
                                                                                       for
                      David Crowe,
                      David Crowe, Kenneth   Braccio,Arizona
                                    Kenneth Braccio, Arizona Turbine
                                                              Turbine Technology,
                                                                       Technology, Advanced
                                                                                   Advanced
                      Turbine Service, L.L.C. and Donald L  Foley, and David Crowe.
                      Turbine Service, L.L.C. and Donald I. Foley, and David Crowe.

        The Court, having
        The Court, having heard
                          heard the
                                the arguments
                                    arguments of
                                              of counsel,
                                                 counsel, testimony
                                                          testimony of
                                                                    of witnesses and reviewed
                                                                       witnesses and reviewed

 the
 the.pleadings
     pleadings and memoranda finds
               and memoranda finds in
                                   in accordance with reasons
                                      accordance with reasons for
                                                              for judgment
                                                                  judgment filed
                                                                           filed herein.
                                                                                 herein.

        IT
        IT IS
           IS ORDERED, ADJUDGED AND
              ORDERED, ADJUDGED AND DECREED
                                    DECREED that
                                            that the Motion to
                                                 the Motion to Dissolve Preliminary
                                                               Dissolve Preliminary
 Injunction
 Injunction and
            and For
                For Damages
                    Damages is
                            is denied.
                               denied.

        IT
        IT IS
           IS FURTHER
              FURTHER ORDERED,
                      ORDERED, ADJUDGED AND DECREED
                               ADJUDGED AND DECREED that
                                                    that cost
                                                         cost in
                                                              in this
                                                                 this matter
                                                                      matter is
                                                                             is

 assessed
 assessed to Defendants equally.
          to Defendants equally.

        Done
        Done and
             and signed
                 signed this  17
                        this R day
                               day of
                                   of July,
                                      July, 2017,
                                            2017, in
                                                  in Franklin,
                                                     Franklin, St. Mary Parish,
                                                               St. Mary Parish,Louisiana.
                                                                                Louisiana.
                                                                •




                                     GREGORY
                                     GREGORY P.  AUCOIN
                                              P. AUCOIN
                                      DISTRICT
                                      DISTRICT JUDGE
                                               JUDGE




                                                            RECEIVED AND FILED
                                                            RECEIVED AND FILED


                                                            • JUL
                                                                JUL  2017
                SCANNED
                SCANNED
                                                        __AAAALIzt 2017                    C,


                 APR 11
                 AP  11 2018
                        2018                   66            Dy. CI
                                                             Dy. CI of Court
                                                                    of Court

Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19
                             Main Document
                                                    0551
                                             0551 Entered 11/14/19 15:05:09
                                             Page 53 of 106
                                                                                           Desc
                               Exhibit 4




Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 54 of 106
                        SUPREME COURT OF LOUISIANA

                                  NO.

                      TURBINE POWERED TECHNOLOGY, LLC

                                        VERSUS

  DAVID CROWE, KENNETH BRACCIO, DANIEL FOLEY, GEORGE JACKSON, KENT
   ELLSWORTH, ARIZONA TURBINE TECHNOLOGY, INC., ADVANCED TURBINE
      SERVICES, LLC AND TURBINE INTEGRATED POWER SYSTEMS, LLC



  On application for Writ of Certiorari or Review to the Court of Appeal — First Circuit,
 Granting an Appeal from the Sixteenth Judicial District Court, Parish of St. Mary, State
                        of Louisiana and Rendering Judgment
                   Docket Nos. 2018-ca-0881 and 2018-cw-0537 and
                                   Docket No. 130379



 Application of Turbine Powered Technology, LLC for Writ of Certiorari or
                Review to the Court of Appeal — First Circuit


                                         D.C. PANAGIOTIS (#15032)
                                         THE PANAGIOTIS FIRM
                                         1540 W. Pinhook Rd.
                                         Lafayette, LA 70503
                                         Telephone: (337) 264-1516
                                         Fax: (337) 264-1455
                                         danOpanalaw.corn

                                         Attorney for Turbine Powered
                                         Technology, LLC




                                     -CIVIL CASE-




Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                           Main Document   Page 55 of 106
                                       INDEX

 INDEX

 APPENDIX                                                                           ii

 TABLE OF AUTHORITIES AND CITATIONS                                                iii

 STATEMENT OF RULE 10 § 1(a) WRIT-GRANT
 CONSIDERATIONS

      A. Conflicts with this Court and other Louisiana Circuit Courts

      B. Conflicts with Interpretation of Analogous Federal Law                    vi

      C. Leaves Significant Unresolved Issues of Law                               vii

      D. Makes Erroneous Interpretation or Application of Laws                     vii

      E. Is a Gross Departure from Proper Judicial Proceedings                     vii

 MEMORANDUM IN SUPPORT OF WRIT APPLICATION                                          1

 STATEMENT OF THE CASE                                                              1

 STATEMENT OF FACTS                                                                 4

 ASSIGNMENT OF ERRORS                                                               9

 SUMMARY OF ARGUMENT                                                                9

 ARGUMENT                                                                         10

      1.    Art. 3612 prohibits any appeal from injunction orders after 15 days
            from the date such orders were entered                                10

      2.    The Court below was without jurisdiction to review the original
            injunction order as the only judgment from which defendants
            appealed was the judgment denying the Motion to Dissolve
             issued on April 2, 2018                                               11

      3.    The Appellate Court applied the wrong standard of review
            to the Trial Court                                                    12


      4.    The Court below erred by failing to apply the proper burden of
            proof to defendants under art. 3607 which required defendants
            to show a change of circumstances in order to dissolve
            a preliminary injunction                                              15

      5.    The Court below erred by failing to treat the Motion to Dissolve
            on its own merit as a separate proceeding apart from the
            original injunction                                                   16

      6.    The Appellate Court violated iiUSC Sec. 362                           18

CONCLUSION                                                                        19

VERIFICATION                                                                      20




Case 4:19-bk-04406-BMW    Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09        Desc
                          Main Document   Page 56 of 106
 APPENDIX

      Judgment denying Motion to Dissolve Preliminary Injunction
      (Docket No. 130379; 16th JDC)                                         001

      Ruling and Judgment on Appeal
      (Docket No. 2018-ca-0118 and 2018-cw-0537;
      First Circuit Court of Appeal)                                        008




                                        ii




Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 57 of 106
                             TABLE OF AUTHORITIES


Citations:

Allied Navigation Co. v. International Organization of Masters. etc.,
272 So. 2d 23 (La. App. 4th Cir. 1973)                                                 vi, 16


A&M Records v. Napster. Inc., 284 F. 3d 1091 (9th Cir. 2002)                           vi, 15

Arceneaux v. Domingue, 365 So.2d 1330, 1333 (La. 1978)                                     13

Billedeaux Hearing Center, LLC v. Urban-Kingston, No. 2015-653
(La. App 3d Cir. 01/13/16), 182 So. 3d 1280                              v, vi, 11, 12, 15, 17

Burnham Broadcasting Company v. Williams, No. 93-0409
(La. App. 4th Cir. 12/16/93); 629 So. 2d 1335, 1338                                       12

Canter v. Koehrina, 283 So.2d 716, 724 (La. 1973)                                         13

Corumia v. Broadhurst, 584 So. 2d 377, 379 (La. App. 3d Cir. 1991)                    17, 18

 E.g.. JODI Props., LLC v. Cochran, No. 205-1327, 2016 La. App. Lexis 236
 (La. App. 1St Cir. 06/03/16)                                                           v, 11

Family Care Servs. V. Owens, No. 45,505 (La. App. 2d Cir. 08/11/10),
46 So. 3d 234, 239                                                                        12

Federal National Mortgage Association v. O'Donnell 446 So. 2d 395, 399
(La. App. 5th Cir. 1984)                                                                  12

Freeman v. Treen, 442 So. 2d 757, 761 (La. App. 1St Cir. 1983)                            12

General Motors Acceptance Corporation v. Daniels, 377 So. 2d 346, 348
(La. 1979)                                                                                12

Gonsoulin v. Smith, 36o So. 2d 215 (La. App. 4th Cir. 1978)                         v, 11, 12

In Re: Lazarus Burman Associates, 161 BR 891 (Bankr. EDNY 1993)                           18

Killeen v. Jenkins, No. 98-C-2675 (La. 11/5/99), 752 So. 2d 146                        v, 10

Lake Bistineau Preservation Society, Inc. v. Seals, No. 40, 583 (La. App. 2d Cir.
2/10/06), 922 So. 2d 768, writ denied, 2006-0620 (La. 5/26/06), 93o So. 2d 27 . vii, 12

McCartney v. Integra National Bank North, 106 F. 3d 5o6 (3d Cir. 1997)                    18

Morris v. Transtates Petroleum, rw., 234 So. 2d 243 (La. App. 2d Cir. 1970) . . v, 11, 12

ProEdge L.P. v. Gue, 419 F. Supp. 2d 1064, 1089 (N.D. Iowa 2006)                       vi, 15

Releford v. Bastrop Mun. Fire, No. 44,915 (La. App. 2d Cir. 12/09/09),
26 So. 3d 963, 968                                                                    12, 16




                                           iii



Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                           Main Document   Page 58 of 106
River Parishes Fin. Serv.. LLC v. Gaines, No. 07-641 (La. App. 5th Cir. 02/06/08),
979 So. 2d 518, 521                                                                   12, 16


Rosen v. ESCO, 549 So. 2d 840, 844 (La. 1989)                                              13

State Through La. State Bd. of Exam'rs of Psychologists of the Dep't of
Health & Huma Servs. v. Atterberry, 95-0391 (La. App. 1 Cir. 11/09/95);
664 So. 2d 1216, 1220                                                                      12

 Watson v. State Farm Fire & Casualty Ins. Co., 469 So.2d 967 (La. 1985)                   13

Webster Bus. Credit Corp. v. Bradley Lumber Co., 2009 U.S. Dist. Lexis 25885,
2009 WL 708530 (W.D. Ark. 3/16/09)                                                     vi, 15

Werner Enterprises. Inc. v. Westend Dev. Co., 477 So. 2d 829
(La. App. 5th Cir. 1985)                                                                v, 11

Wolf Plumbing. Inc. v. Matthews, No. 47, 822 (La. App. 2d Cir. 09/25/13),
124 So. 3d 494, 498                                                                       18


Authorities:

Corpus Juris Secondum                                                          v, viii, 11, 17

La. Code of Civil Procedure Art. 3612                              v, vii, viii, 9, 10, 11, 19

La. Code of Civil Procedure Art. 3607                          vi, vii, viii, 4, 9, 10, 15, 16

La. Code of Civil Procedure Art. 963                                              10, 17, 19

Fed. Rule of Civ. P. 65                                                            vi, 10, 15

11 USC 362                                                                      3, 9, 18, 19




                                           iv




Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                           Main Document   Page 59 of 106
      STATEMENT OF RULE 10 § 1(a) WRIT-GRANT CONSIDERATIONS

        This case is appropriate for review by this Supreme Court on the grounds that the

 Appellate Court below has rendered an opinion and judgment which:

        A. Conflicts with this Court and other Louisiana Circuit Courts

        1. La. Code of Civil Procedure Art. 3612 mandates a 15 day deadline for filing an

 appeal from the issuance of an Order or Judgment pertaining to a preliminary injunction.

 This Court in Killeen v. Jenkins, No. 98-C-2675 (La. 11/5/99), 752 So. 2d 146, affirmed that

15 day deadline. All other circuit courts have similarly affirmed the 15 day deadline and

 have dismissed appeals where that deadline has not been met.'

        The defendants below failed to take a timely appeal from the Order granting the

 Preliminary Injunction in this matter on January 5, 2017. Eschewing Louisiana law and

 citing only the Corpus Juris Secondum, the Appellate Court ignored Article 3612. The

 established precedent of this Court and all other courts, including itself, and improperly

 reviewed only the evidence of the original Order granting Preliminary Injunction and not

the defendants' Motion to Dissolve the Preliminary Injunction filed months after the

deadline had passed. This has created a conflict with this Court and between the other

appellate courts of this state regarding the application of Art. 3612 which needs to be

 resolved.

        2. The Appellate Court below also created a conflict with other circuit courts of this

state by not reviewing the evidence produced at the trial on the Motion to Dissolve in the

trial court below. In Billedeaux Hearing Center. LLC v. Urban-Kingston, No. 2015-653

(La. App 3d Cir. 01/13/16), 182 So. 3d 1280, the Third Circuit was presented with an appeal

from a Motion to Dissolve a Preliminary Injunction. That court noted that the defendant

had not appealed the original Judgment granting the Preliminary Injunction and failed to

take any action within the 15 day deadline. Because no appeal was timely taken, the Third

Circuit found it was without jurisdiction to consider the trial court's granting of the

                                                    v.



'E.g., JODI Props., LLC v. Cochran, No. 205-1327, 2016 La. App. Lexis 236 (La. App. 1st Cir. 06/03/16);
Morris v. Transtates Petroleum, Inc., 234 So. 2d 243 (La. App. 2d Cir. 1970); Billedeaux Hearing Center,
LLC v. Urban-Kingston, No. 2015-653 (La. App 3d Cir. 01/13/16), 182 So. 3d 1280; Gonsoulin v. Smith,
36o So. 2d 215 (La. App. 4th Cir. 1978); Werner Enterprises, Inc. v. Westend Dev. Co., 477 So. 2d 829 (La.
App. 5th Cir. 1985).



Case 4:19-bk-04406-BMW           Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                     Desc
                                 Main Document   Page 60 of 106
 Preliminary Injunction. 182 So. 3d at 1282. That court found that the evidence on the

 Motion to Dissolve must stand on its own and the defendant presented "no new change of

 circumstances to support her Motion to Dissolve." Id. at 1283. The trial court was

 affirmed. Likewise, in Allied Navigation Co. v. International Organization of Masters,

 etc., 272 So. 2d 23 (La. App. 4th Cir. 1973), an appeal was taken from a Motion to Dissolve

 a Preliminary Injunction. The Fourth Circuit noted that no timely appeal was taken from

 the original Judgment granting the Preliminary Injunction. Because a timely appeal was

 not taken, the court found that it was not appropriate to consider the merits of the original

 rule for preliminary injunction. 272 So. 2d at 25. The Motion to Dissolve was set apart and

 reviewed on its own. Id.

        The failure of the Appellate Court below to consider defendants Motion to Dissolve

 on its own merit has created an irreconcilable conflict with the Third and Fourth

 Circuits.

             E. Conflicts with Interpretation of Analogous Federal Law

        La. Code of Civil Procedure Art. 3607, allowing a party to bring a motion for the

 dissolution of a preliminary injunction, is based in part upon Fed. Rule of Civ. P. 65.

 Pursuant to Rule 65, a District Court may modify a preliminary injunction only in

 consideration of new facts or a change of circumstances warranting a different outcome

 than the court's previous issuance of the preliminary injunction. A&M Records v. Napster,

Inc., 284 F. 3d 1091 (9th Cir. 2002); Webster Bus. Credit Corp. v. Bradley Lumber Co.,

 2009 U.S. Dist. Lexis 25885, 2009 WL 708530 (W.D. Ark. 3/16/09); Pro-Edge L.P. v. Gue,

 419 F. Supp. 2d 1064, 1089 (N.D. Iowa 2006)(on a Motion to Dissolve the moving party

 much show a change of circumstances, which upon reevaluation, warrants a different

outcome). The Louisiana Third Circuit in Billedeaux Hearing Center, LLC v. Urban-

Kingston, supra, followed that federal interpretation and affirmed the trial court denial of

the defendant's Motion to Dissolve on the grounds that the defendant "presented no new

change of circumstances to support her Motion to Dissolve." 182 So. 3d at 283. The Trial

Court below also followed this interpretation, specifically finding that the "defendants failed

to carry their burden of proof' and denied the Motion to Dissolve.

                                              vi




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                             Main Document   Page 61 of 106
        The Appellate Court below did not follow these precedents. In failing to require the

 defendants to show a change of facts or circumstances, the opinion below has created an

irreconcilable conflict with the foregoing courts and interpretations.

                  C. Leaves Significant Unresolved Issues of Law

        L.C.C.P. art. 3607 has been cited and reported only a handful of times by the

 appellate courts and remains somewhat enigmatic. Only one appellate court has explained

 the interplay between art. 3612 and art. 3607. Prior to the opinion of the Appellate Court

 below, all other courts were uniform in their application of "abuse of discretion" being the

standard for review of a trial court's decision. The decision below now creates confusion in

this area of the law.

        D. Makes Erroneous Interpretation or Application of Laws

       A judgment dissolving a Preliminary Injunction will not be overturned on appeal

unless the record shows a clear abuse of the District Court's great discretion. Lake

Bistineau Preservation Society, Inc. v. Seals, No. 40, 583 (La. App. 2d Cir. 2/10/06), 922

So. 2d 768, writ denied, 2006-0620 (La. 5/26/06), 930 So. 2d 27. Nowhere in its opinion

did the Appellate Court below apply that standard to the Trial Court. It appears that the

 First Circuit merely reviewed the facts surrounding the initial granting of the Preliminary

Injunction and then substituted its own judgment in place of the Trial Court. This is an

erroneous application of a well established standard of review.

       The established precedent in Louisiana on a Motion to Dissolve is that a hearing is

conducted, evidence taken, and the trial judge bases his decision upon the evidence before

him, assessing the credibility of witnesses and exercising his discretion. By not applying

those standards, the Appellate Court has erroneously interpreted Louisiana law.

            E. Is a Gross Departure from Proper Judicial Proceedings

       1. In the case below, the defendants only appealed from the Trial Court's denial of

their Motion to Dissolve by signing a Judgment adopting Reasons for Ruling on April 2,

2018. The defendants did not, and after 15 days could not, appeal from the original

Judgment granting the Preliminary Injunction on January 5, 2017. In construing



                                             vii




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09            Desc
                             Main Document   Page 62 of 106
 defendants' motion and Art. 3607, the Court below found that the "sole question" to be

 determined at a hearing to dissolve a preliminary injunction is whether or not "on the facts

 disclosed, the Court should have granted the injunction in the first instance, finding that

 a "trial court should not consider arguments or evidence that could have been raised at the

 time the preliminary injunction was issued" citing only the Corpus Juris Secondum. This

 effectively deleted Art. 3612 from the Code of Civil Procedure which only allows appeals

 to be taken from an Order granting a preliminary injunction within 15 days of the execution

 of that Order or Judgment. It also rendered superfluous the procedure of having to bring

 a contradictory motion under Art. 3607 and hear new evidence. In effect, the First Circuit

 has now allowed unlimited time for a party to appeal a Judgment granting a preliminary

 injunction; even when that Judgment was never properly before the Appeals Court in the

 first place. This is a gross departure from proper judicial proceedings.

        2.   During the pendency of the appeal and after oral argument, Defendant Crowe

sought bankruptcy protection filing for Chapter 11 in the United States Bankruptcy Court,

 District of Arizona on April 22, 2019. At that point an Automatic Stay was entered pursuant

to 11 USC 392. That stay has never been lifted. The Appellate Court below was therefore

without jurisdiction to rule on Crowe's appeal. The judgment should not have issued as to

Crowe, is improper and should be declared void ab initio.




                                            viii




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09            Desc
                             Main Document   Page 63 of 106
            MEMORANDUM IN SUPPORT OF WRIT APPLICATION

                             STATEMENT OF THE CASE

       Plaintiff/Petitioner, Turbine Powered Technology, LLC (TPT), filed its Verified

 Petition in 2016 requesting a Temporary Restraining Order and moving for a Preliminary

Injunction alleging that the Defendants/Respondents were illegally using TPT's trade

secrets, proprietary processes and intellectual property (IP) in the fields of hydraulic

fracturing and power generation in the oil and gas industry to steal contracts away from

TPT's existing clients and customers. Room-009o. TPT also asserted deceptive trade

 practices as well as breach of contract and other claims. R0021-0040. TPT and its owner,

Ted McIntyre, had developed specific processes, trade secrets and intellectual property after

years of research and development creating new uses for reclaimed military turbine engines

formerly used in aircraft and tanks. R0999. After investing millions of dollars of its own

time and money, TPT was the only entity to ever run turbine engines for power frac pumps

and electric generators remotely in the field, powered by well gas, that required neither an

operator nor supervision. Rio 0 o-io 04. It was this licensed process that garnered the World

Oil Innovation Award in 2013. TPT soon discovered, however, that its customers were being

enticed away by former subcontractors and a new entity, Arizona Turbine Technology, who

professed ownership of TPT's innovative technology. The Court below reviewed the initial

pleadings and attachments, granted a TRO and set a hearing on the application for

preliminary injunction on January 3, 2017. R0091-0095.

       The District Court conducted a hearing on January 3, 2017 wherein TPT presented

itsprimafacie case for the preliminary injunction. Rom. All Defendants/Appellants, except

David Crowe, were served with the Notice but chose not to appear at the hearing. No

objections were lodged. No request for a bond or other security was made. After taking 37

exhibits into evidence and testimonial evidence from the owner of TPT, Ted McIntyre and

assessing his credibility, the court took the matter under advisement. It entered its

Preliminary Injunction Order in favor of TPT on January 5, 2017. Ro156-0159.

       At that same time TPT moved for a preliminary default against all defendants that

had been timely served, Kent Ellsworth, Kenneth Braccio, Arizona Turbine Technology,


                                             1


Case 4:19-bk-04406-BMW      Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09             Desc
                            Main Document   Page 64 of 106
 LLC, Arizona Turbine Technology, Inc., Advanced Turbine Services and Turbine Integrated

 Power Systems, LLC. Room. A hearing was set to confirm the default. In the interim,

 Long Arm service was made on Mr. Crowe. R0160-0166. All defendants then filed

exceptions except Kent Ellsworth. No appeal was taken from the January 5, 2017

Judgment.

       The confirmation hearing was conducted on March 6, 2017 with the court again

taking testimony from Mr. Ted McIntyre, again assessing his credibility and again taking

 notice of the previous filing of Exhibits 1-37 admitted into evidence at the preliminary

injunction hearing on January 3, 2017.   R0002.   The Court orally confirmed the default

against defendant Ellsworth, granted permanent injunctive relief against him and took the

issue of damages under advisement. Id. A final Judgment of Default was entered by the

Court against defendant Kent Ellsworth on April 24, 2017 and awarded damages

attributable to the violation of trade secrets among other claims in the amount of

$30,239,464.00. Ro239.

       The District Court's Preliminary Injunction remained in place for over six months

until the remaining defendants brought a Motion to Dissolve the Preliminary Injunction.

A hearing on defendants' motion took place on June 17, 2017. R0005. Hours of testimony

were heard. Numerous documents were put before the court and placed into evidence. The

credibility of the witnesses was assessed. The court then took the matter under advisement.

Id.

       Anticipating that the court was going to deny the Motion to Dissolve, the defendants

then improperly removed the case to the United States District court for the Western

District of Louisiana. Defendants again moved to dissolve the Preliminary Injunction. The

Federal Court denied that motion as premature pending resolution of a Motion to Remand.

       While the case was pending in Federal Court, Judge Aucoin issued lengthy and well

considered Reasons for Ruling and a Judgment denying defendants' Motion to Dissolve on

July 17, 2017. That Judgment remained in abeyance waiting for remand.

       United States Magistrate Judge Carol Whitehurst issued a Report and

Recommendations in favor of remand on February 14, 2018. R0677-0700. District Judge


                                            2




Case 4:19-bk-04406-BMW      Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                            Main Document   Page 65 of 106
 Dee Drell of the Western District of Louisiana affirmed the Magistrate Judge's

 recommendations and ordered the case remanded to the 16th JDC. R0552. He also

 reprimanded counsel for defendants for their tactics. R0701-0702.

        On remand, TPT filed a Motion for Contempt against the defendants for continuing

 to negotiate contracts with TPT's former customers in the face of the trial court's

 Preliminary Injunction. A contempt hearing was held on March 26, 2018 resulting in a

 number of the defendants, chiefly David Crowe, Kenneth Braccio, Arizona Turbine

 Technology, Inc., Arizona Turbine Technology, LLC and Advanced Turbine Systems, all

 being found in contempt for violating the court's Preliminary Injunction. R006 and Ro728.

 It was also discussed at that hearing that the Ruling issued by the court on July 17, 2017

 upholding the Preliminary Injunction and denying the Motion to Dissolve was not properly

 entered into the record since it was issued after the Notice of Removal. The court corrected

this procedural issue by orally denying the Motion to Dissolve at the hearing and by

 reissuing its Reasons attached to an Order denying the Motion to Dissolve on April 2, 2018.

 R0546-0551; R0718-0723. The Order      on Contempt was entered on April 9, 2018 with the

issue of damages reserved for additional briefing. The Court specifically found the

aforementioned defendants in contempt for violating the Court's Preliminary Injunction.

       It is from the Judgment of April     2,   2018 denying the Motion to Dissolve the

preliminary injunction that defendants appealed. That was the sole issue before the

Appellate Court. R0704. Oral argument was held on November 1, 2018.

       Defendant Crowe filed for Chapter 11 personal bankruptcy on April 14, 2019. Based

upon this, the defendants removed Case No. 130379 for the second time to US District

Court designated as Civil Action No. 19-0475 that same day. At that point the automatic

stay under 11 USC 362 came into effect.

       The United States District Court for the Western District of Louisiana was again

faced with deciding whether or not this case should remain in Federal Court or be

remanded to State Court. The only basis of federal jurisdiction was the federal bankruptcy

filed by defendant Crowe. After considering the issue, the Court, again through Magistrate

Judge Whitehurst, found that equitable abstention was appropriate and that the case



                                             3


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09            Desc
                             Main Document   Page 66 of 106
 should be remanded back to the 16th JDC for its ultimate disposition. Her Report and

 Recommendations were issued on August 12, 2019.                    The District Court reviewed the

 Magistrate Judge's Ruling, affirmed its conclusion for remand and ordered the case

 remanded on August 26, 2019. The case was remanded to the 16th JDC by the Federal Clerk

 of Court on August 27, 2019.

         At that point the Court of Appeals was free to consider the appeal taken by all of the

 defendants except Mr. Crowe, who was a debtor in an ongoing bankruptcy proceeding in

 Arizona. Apparently the Appellate Court did not receive notice of the bankruptcy and went

 ahead and issued its opinion and Judgment on September 5, 2019. It is from that

 Judgment that TPT seeks this Writ.

                                     STATEMENT OF FACTS'

         TPT, by and through its co-founder Ted McIntyre, II ("McIntyre") spent over ten

 years and millions of dollars to fund, design and develop certain proprietary intellectual

 property, namely turbine engine technology with engine controls (technology) for turbine-

 powered hydraulic fracturing ("frac") operations. R0992,1000.                      McIntyre and TPT

 developed a revolutionary use for military helicopter (Chinook) engines in the oil and gas

 business. They "industrialized" and substantially modified TF4o and T-55 engines for non-

 aviation industrial use utilizing multiple types of fuels. R0999-1000. In making such

 adaptations, McIntyre and TPT had to create a brand new way of controlling such turbine

 engines for hydraulic fracturing and power generation. In particular, they developed new

 controls including a digital controller for a hydraulic frac unit using a turbine engine which,

 up until TPT created it in Franklin, LA at the Port of West St. Mary, had never been done

 before. R0991. McIntyre and TPT's trade secrets, confidential and proprietary information

 came from that development of finding a way to control a turbine engine for the fracturing

 and power generation usage in the oilfield. Ro985, 0987-0991. This included controlling

 the speed of the output of the turbine and managing the system as it applied to constant and

 variable rates. Ro989. TPT found a way to control the engine and pump and developed the


 2 The salient facts are taken from the testimonial and documentary evidence relied upon by the trial court
 below from Plaintiffs Verified Petition and attachments, the January 3, 2017 hearing on Preliminary
 Injunction, the March 6 2017 hearing on confirmation of default and the June 17, 2017 hearing on
 defendants Motion to Dissolve. All references are to the appellate record below.

                                                     4


Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                      Desc
                                  Main Document   Page 67 of 106
 knowledge to do so which no other person in the industry had. R0990-0991. In creating

 the first turbine driven frac equipment with digital controllers, research and development

 was undertaken using software and the imbedded information therein. R0994-0995. TPT

 took an engine that ran at 15,400 RPM and developed a reduction gearbox to control that

 engine including a brake for a jet engine which was normally free-wheeling. R0999. TPT's

 control system and proprietary designs enabled TPT to stop the output of the free-wheeling

 jet engine without a clutch, while the engine was running, which had never been done with

 a diesel or reciprocating engine. Ri000. The information that TPT developed created set

 points, control shutdowns, bleed bands, closures, operating parameters, bleed valve

 parameters and the process of running a turbine engine on gaseous fuel, all of which was

 done at the Port of West St. Mary under TPT's strict supervision. R1003-1004, 1112-1113.

 This also included system operating parameters, temperatures, acceleration rates and

 things not known in the industry because this sort of operation had never been done before.

 R1113,1118. TPT also developed the Frac Stack Pack (TM) which allowed the placement of

 the turbine over the top of the hydraulic fracturing pump, allowing TPT to put together two

 frac units on one trailer for the first time in the industry. Ri000. This allowed TPT to

 develop the smallest footprint for this equipment in the industry. Id. TPT also adapted a

 T55 engine for use in a land speed racing car for Team Vesco. R1132-1134.

         TPT granted an exclusive license for the technology to its affiliate company Green

 Field Energy Services, Inc. ("GFES") to market and employ it in the oilfield. R0096-0101.

 GFES owned 5o% of TPT and was obligated to fund TPT's operations. R0981-0982. Green

 Field won the World Oil Award for Innovation in 2013 using TPT's licensed technology.

 R1100.

         TPT and Defendant Advanced Turbine Services ("ATS"), executed a Vendor

 Agreement on October 4, 201f. R0050-0071. ATS agreed to sell TF4o and T-55 engines and

 hardware for digital engine controls. The Agreement expressly provided TPT owned all of

 the resultant intellectual property. R0064-65. These engines were to be used to run
 3 Regarding ownership of intellectual property developed pursuant to the Vendor Agreement, ATS expressly
 agreed: "TPT shall approve in writing and in advance any changes or modifications to any Remanufactured
 Turbine Engine (including analog or FADEC Control) or Accessory Equipment, which change or modification
 affects the form, fit, function or performance of the same. With respect to all changes or modifications paid
 for and/or funded by TPT under this Agreement, 7171 shall own all Intellectual Provertu". [Emphasis added.]

                                                      5


Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                       Desc
                                  Main Document   Page 68 of 106
 hydraulic frac equipment for GFES. The Vendor Agreement also provided: "ATS shall,

 during the term of this Agreement, make available to TPT and/or the end user, ATS expert

 technicians who are capable and competent in providing expert engineering support and/or

 expert technical field service and product support with respect to the Remanufactured

 Turbine Engines and Accessory Equipment." R0065. Per that obligation, ATS supplied the

 services of Tucson Embedded Systems ("TES"). R0945, 1001-1003. TES executed a Non-

 Disclosure Agreement with GFES effective June 16, 2013. R0108-0111. This NDA expressly

 covered affiliates such as TPT, covered TPT's IP exclusively licensed to GFES and remains

 in effect today. Rom. It also extended to TES employees such as David Crowe.4 Rom.

 TES thereafter commenced work for TPT and Green Field as a subcontractor under the

 Non-Disclosure Agreement (the "TES NDA") and the Vendor Agreement. The Vendor

 Agreement prohibited modification, waiver, or assignment of its terms except by written

 instrument signed by the party against whom enforcement is sought. R0068. No such

 instrument was ever executed.

         Defendant Kenneth Braccio ("Braccio") became a TPT employee on December 17,

 2012. R0105-0107. A Non-Compete clause in the Employment Agreement provides:

 "During the term of your employment you shall not, either directly or indirectly, act as an

 employee, employer, consultant, advisor, agent, principal, partner, officer or director, or

 participate in any activity that is competitive in any manner whatsoever with the activities

 and business of TPT. Upon your orientation at TPT you will be required to sign a non-

 disclosure agreement." Roio6. Braccio's positions required access to TPT's proprietary

 information. TPT and Braccio executed the "NON-DISCLOSURE AND CONFIDENTIALITY

 AGREEMENT" (the "Braccio NDA") dated January 7, 2013. R0103-0104. Section 2 of the

 Braccio NDA provides:

         "2.    Employee hereby agrees that the Confidential Information made
         available to him/her will be used solely for the purpose of performing
         Employee's employment duties, and that such information will be kept

 4 Section 15 provides in part: "This Agreement shall be binding upon each party, its affiliates, respective
 employees, agents, representatives, successors, and assigns."
 5 "Job Description: As the Vice President — OEM Engine Division, you have various job duties that require
 flexibility and the ability to manage multiple projects. Near term projects for which you will be directly
 responsible for include, but shall not be limited to, the development of the T-55, TF-40 and T53 OEM engine
 initiatives, assistance with gaseous and dual fuel conversions, power generation, employee technical training,
 sales and marketing, research and development, and any other projects that TPT requires.

                                                       6


Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                        Desc
                                  Main Document   Page 69 of 106
       confidential by Employee. In addition, without prior written consent of the
       Company, Employee will not, (1) copy or otherwise reproduce for, or
       distribute to, third parties, (ii) disclose to any person, by any means
       (including but not limited to any press release or other public dissemination),
       the fact that the Confidential Information has been made available to it."

        Ultimately, the shale oil and gas market declined significantly, and GFES was

 liquidated in bankruptcy proceedings in Delaware. The Bankruptcy Court ordered that TPT

 was/is Green Field's successor, assign, technology licensor and affiliate. In the ensuing

 chaos of the bankruptcy (valued at over $1 billion dollars), the Defendants attempted to

 claim ownership of and/or use the frac technology. R0981-0982. The Defendants contacted

 the purchasers of the GFES equipment, "Eco-Stim" and claimed ownership and/or rights

 to possess the FracStackPack configuration and confidential engine controls data and

 technology from the TPT frac project. R11o7. Defendants also began to publish news

 releases stating that they were now in the frac business and had owned and licensed the frac

 controls technology. R11n1-1107.

        But for the contracts with and for TPT beginning in 2011, none of the Defendants had

 previously engaged in any sort of hydraulic fracturing applications whatsoever. Ro939•

 None of them had any experience with oil and gas operations necessary to design engine

 controlsfor turbine poweredfrac equipment. R11o7, 1113. Nevertheless, despite multiple

 contracts and documents evidencing that TPT owns the engine controls technology, the

 Defendants represented and still represent to the world that they own the technology for

 TF4o and T-55 frac equipment and Team Vesco Racing. R1o59-1068.

       This series of breaches and deceptive acts falls under Section 12 of the TES/Green

 Field Non-Disclosure Agreement, which protected TPT's exclusively licensed IP and which

 provides:

       "The receiving party agrees that it would be difficult to measure the damages
       to the disclosing party from any breach by the receiving party of the
       obligations set forth herein relating to Proprietary Information, that injury
       to the disclosing partyfrom any such breach would be irreparable. and that
       money damages alone would be an inadequate remedy. (Emphasis added.)
       Accordingly, the receiving party agrees that if it should actively and
       intentionally breach any term of this agreement, the disclosing party may be
       entitled, in addition to and without limitation of all other remedies it may
       have, to seek injunctions or other appropriate orders to restrain any such
       breach, without showing or proving any actual damages." Rollo.

       Thus it was agreed by David Crowe as then President of TES that such public

                                              7


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09            Desc
                             Main Document   Page 70 of 106
 dissemination of the IP exclusively licensed by TPT to GFES will cause irreversible harm

 if not immediately stopped, as confidential information made public cannot be re-made

 confidential, and waived any objection to injunctive relief.

        Braccio materially breached both his employment and non-disclosure agreements

 with TPT. Braccio provided Crowe, Crowe's new companies (AZTT, Inc. and AZTT, LLC),

 and Crowe and Braccio's new co-managed companies (including Turbine Integrated Power

 Systems, L.L.C.) with TPT's proprietary information. Together, the Defendants sought to

 commercialize it in the Well-Services business, which was forbidden by the Vendor

 Agreement. 6

        Braccio also breached Section 3 of the NDA by his failure to return confidential

 engine controls data supplied to him by TPT. Braccio's obligations under the Vendor

 Agreement and the NDA with TPT were ongoing, as: "All terms, conditions, undertakings

 and prohibitions contained in this Agreement shall survive the termination of Employee's

 employment for a period of five (5) years after termination." R0104. As his employment

 terminated March 7, 2014, Braccio's obligations continued through March 7, 2019. The

 injunction was ordered in 2017, well within the obligation period.

        Section 6 of Braccio's Non-Disclosure Agreement provides:

        "It is further understood and agreed that money damages would not be a
        sufficient remedy for any breach (emphasis added) of this Agreement by
        Employee, and that the Company shall be entitled to an injunction and/or
        specific performance as a remedyfor any such breach (emphasis added).
        Such remedy shall not be deemed to be the exclusive remedy for a breach of
        this Agreement, but shall be in addition to all other remedies available at law
        or in equity."

 Braccio thereby waived any objections to this Application for injunctive relief. TPT is

 relieved from the necessity of offering further proof of irreparable harm.

        Crowe and his co-defendants continue to misrepresent themselves as the actual

 developers and owners of the intellectual property and have been held in contempt for

 doing so. R0006, 1143. This continues to cause TPT to lose business opportunities and

irreversibly injure TPT's reputation. Defendants' tortious interference with TPT's contracts

6,"Use Restriction. Any Turbine Engine which ATS sells, transfers, leases, and/or alienates to any party other
than TPT during the term of this Agreement, shall not be utilized in the Well Service Business. ATP shall be
responsible for ensuring that this use restriction is contained in and agreed to by any such third party
purchaser and ATS shall be responsible for ensuring said third party's compliance with the use restriction."
Vendor Agreement, Section VI, Paragraph 4, p. 13.

                                                      8


Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                       Desc
                                  Main Document   Page 71 of 106
 and business relationships poses a risk of immediate and irreversible harm, and prevents

 present and future business opportunities.

                               ASSIGNMENT OF ERRORS

        1. The Court below erroneously interpreted LCCP arts. 3607 and 3612 by allowing

 a de facto appeal from the original Order Granting Preliminary Injunction long after the

 mandatory 15 day deadline expired.

        2.   The Court below erroneously reviewed the January 5, 2017 original Order

 Granting Preliminary Judgment, from which no timely appeal was taken, when the only

 judgment appealed by defendants and before the court was the Judgment dated April 2,

 2018 denying defendants Motion to Dissolve.

        3. The Court below erroneously applied the wrong standard of review, substituting

 its own decision in place of the trial court, instead of determining whether or not the trial

 court abused its considerable discretion.

        4. The Court below erred by failing to apply the proper burden of proof to defendants

 under art. 3607 which required defendants to show a change of facts or circumstances in

 order to dissolve a preliminary injunction.

        5. The Court below erred by failing to treat the Motion to Dissolve on its own merit

 as a separate proceeding apart from the original injunction.

        6. The Court below erroneously issued its opinion and judgment pertaining to

 defendant Crowe and perhaps the other defendants in violation of the automatic stay under

 11 USC 362   due to Crowe's filing for US bankruptcy protection.

                               SUMMARY OF ARGUMENT

        Louisiana Code of Civil Procedure art. 3612 makes it perfectly clear that an appeal

 must be taken from an order or judgment relating to a preliminary injunction within 15

 days of the date of that order or judgment. If no timely appeal is taken, then an appellate

 court is without jurisdiction to review that order. By reviewing the original order granting

 preliminary judgment in the case below, when no timely appeal was taken and that issue

 was not before them, the Appellate Court violated the express provision of art. 3612 and

 created conflict between the other appellate tribunals in this state. This error then led to the



                                                9


Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09               Desc
                              Main Document   Page 72 of 106
 Appellate Court employing the wrong standard of review of the trial court's actions and

 erroneously substituting its perception of the facts from the cold record in place of the trial

 court's great discretion in assessing the credibility of the witnesses and construing the

 evidence.

        The Appellate court further enlarged its errors by failing to apply the proper burden

 of proof to the party moving to dissolve an injunction under LCCP art. 3607 and LCCP art.

 963, by not treating the hearing of the motion as its own proceeding and by not requiring

 that party to show a change in facts or circumstances from the original order granting the

 injunction. The Trial Court correctly held that the mover had the burden of proof under art.

 3607 and that they did not meet that burden of proof. It is highly improper for the appellate

 court to substitute its judgment for the that of the court below. By doing so the appellate

 court once again created conflict with other courts in Louisiana and also created conflict

 with the way federal courts construe Fed. R. Civ. P. 65, upon which art. 3607 is based. This

 has injected confusion into an area of law which until now was uniform.

        Finally, the Appellate Court was without jurisdiction to issue any order as to

 defendant Crowe because of the automatic stay which arose when that defendant filed for

 Chapter 11 bankruptcy relief.

                                        ARGUMENT

     1. Art. 3612 prohibits any appeal from injunction orders after 15 days
                     from the date such orders were entered

               The original order granting the injunction at issue in the case was entered on

 January 5, 2017. Louisiana Code of Civil Procedure Art. 3612 mandates a 15 day deadline

 for filing an appeal from the issuance of an Order or Judgment pertaining to a preliminary

 injunction. In pertinent part it reads:

        C. An appeal from an order or judgment relating to a preliminary injunction must
        be taken ... within fifteen days from the date of the order or judgment. (Emphasis
        added).


        The language is mandatory; not conditional. This Court in Killeen v. Jenkins, No.

 98-C-2675 (La. 11/5/99), 752 So. 2d 146, affirmed that 15 day deadline. All other circuit

 courts have similarly affirmed the 15 day deadline and have dismissed appeals where that


                                              10



Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                              Main Document   Page 73 of 106
 deadline has not been met. E.g., JODI Props.. LLC v. Cochran, No. 205-1327, 2016 La. App.

 Lexis 236 (La. App. 1st Cir. 06/03/16); Morris v. Transtates Petroleum Inc., 234 So. 2d

 243 (La. App. 2d Cir. 1970); Billedeaux Hearing Center, LLC v. Urban-Kingston, No.

 2015-653 (La. App 3d Cir. 01/13/16), 182 So. 3d 1280; Gonsoulin v. Smith, 36o So. 2d 215

 (La. App. 4th Cir. 1978); Werner Enterprises, Inc. v. Westend Dev. Co., 477 So. 2d 829 (La.

 App. 5th Cir. 1985).

        The defendants below failed to take a timely appeal from the Order granting the

 Preliminary Injunction in this matter on January 5, 2017. Eschewing Louisiana law and

 citing only the Corpus Juris Secondum, the Appellate Court ignored Article 3612 and the

 established precedent of this Court and all other courts, including itself, and reviewed only

 the evidence of the original Order granting Preliminary Injunction and not the defendants'

 Motion to Dissolve the Preliminary Injunction. This has created an unnecessary conflict

 with this Court and the other appellate courts of this state regarding the application of Art.

 3612. In effect the court below has usurped the authority of the Louisiana Legislature and

 deleted art. 3612 from the Code and has now set a disturbing precedent of essentially

 allowing unlimited time to appeal an injunction order. This is clear error on the part of the

 appellate court and must be overturned.

     2. The Court below was without jurisdiction to review the original
  injunction order as the only judgment from which defendants appealed
  was the judgment denying the Motion to Dissolve issued on April 2, 2018.


        Defendants sole appeal before the Appellate Court below was from the judgment of

 the trial court issued on April 2, 2018. That judgment denied defendants motion to dissolve.

 In adopting its Reasons for Ruling dated July 17, 2017, the trial court specifically reviewed

 the evidence adduced at the trial on the motion and found that the defendants did not meet

 their burden of proof of showing why the injunction should be dissolved.

        It is axiomatic that an appellate court can only review the matters brought before it.

 There is no provision in the law which grants supervisory jurisdiction to courts for the

 purpose of reviewing judgments which have already become final prior to the attempt to

 invoke supervisory jurisdiction. Morris v. Transtates Petroleum, Inc., 234 So. 2d 243, 245

 (La. App. 2d Cir. 1970). A judgment could hardly be final if it were subject to review after

                                              11




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                             Main Document   Page 74 of 106
 the time for appeal has expired. Id. No appeal was taken from the order granting

 preliminary injunction of January 5, 2017. The Appellate Court below was without

 jurisdiction to review that order. Billedeaux Hearing Center, LLCv. Urban-Kingston, No.

 2015-653 (La. App 3d Cir. 01/13/16), 182 So. 3d 1280,1282; Family Care Servs. V. Owens,

 No. 45,505 (La. App. 2d Cir. 08/11/10), 46 So. 3d 234, 239; Gonsoulin v. Smith, 360 So.

 2d 215 (La. App. 4th Cir. 1978); Morris v. Transtates Petroleum, Inc., supra.

          3. The Appellate Court applied the wrong standard of review
                               to the Trial Court

        A party is entitled to a preliminary injunction if it makes a prima facie showing that

 it will prevail on the merits. Lake Bistineau Pres. Soc., Inc. v. &ales, 40,583 (La. App. 2 Cir.

 2/10/06), 922 So.2d 768, writ denied, 06-0620 (La. 5/26/06), 930 So.2d 27.

        To be entitled to injunctive relief, therefore, the petitioner is required to offer less

 proof than is necessary in an ordinary proceeding. GeneralMotorsAcceptance Corporation

 v. Danie , 377 So. 2d 346, 348 (La. 1979); Burnham Broadcasting Company v. Williams,

 No. 93-0409 (La. App. 4th Cir. 12/16/93); 629 So. 2d 1335, 1338; Federal National

 Mortgage Association v. °Donnell, 446 So. 2d 395, 399 (La. App. 5th Cir. 1984); Freeman

 v. Treen, 442 So. 2d 757, 761 (La. App. f t Cir. 1983). Because of this a trial judge is vested

 with great discretion. Burnham Broadcasting Company v. Williams, 629 So. 2d at 1338.

 His determination should not be disturbed in the absence of manifest abuse of that

 discretion. Freeman v. Treen, 442 So. 2d at 761; State Through La. State Bd. of Exam'rs

 of Psychologists of the Dep't of Health & _Human Servs. v. Atterberry, 95-0391 (La. App.

 1 Cir. 11/09/95); 664 So. 2d 1216, 1220.

        Appellate review of a trial court's issuance of a preliminary injunction is therefore

 limited; the issuance of a preliminary injunction addresses itself to the sound discretion of

 the trial court and will not be disturbed on review unless a clear abuse of discretion is

 shown. Releford v. Bastrop Mun. Fire, No. 44,915 (La. App. 2d Cir. 12/09/09), 26 So. 3d

 963, 968; River Parishes Fin. Serv., LLCv. Goines, No. 07-641 (La. App. 5th Cir. 02/06/08),

 979 So. 2d 518, 521; Lake Bistineau Pres. Soc., Inc. v. Seales, 40,583 (La. App.           2 Cir.


 2/10/06), 922 So.2d 768, writ denied,     06-0620 (La. 5/26/06), 930 So.2d 27.

        It is well settled that a court of appeal may not set aside a trial court's finding of fact

                                                12




Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                Desc
                              Main Document   Page 75 of 106
 in the absence of "manifest error" or unless it is "clearly wrong," and where there is conflict

 in the testimony, reasonable evaluations of credibility and reasonable inferences of fact

 should not be disturbed upon review, even though the appellate court may feel that its own

 evaluations and inferences are as reasonable. Rose11 v. ESCO, 549 So. 2d 840, 844 (La.

 1989); Arceneaux v. Domingue, 365 So.2d 1330, 1333 (La. 1978); Canter v. Koehring, 283

 So.2d 716, 724 (La. 1973).

     Appellate review of fact is not completed by reading only so much of the record as will

 reveal a reasonable factual basis for the finding in the trial court, but if the trial court

 findings are reasonable in light of the record reviewed in its entirety, the court of appeal

 may not reverse even though convinced that had it been sitting as the trier of fact, it would

 have weighed the evidence differently. Rosell, 549 So. 2d at 844. Where there are two

 permissible views of the evidence, the factfinder's choice between them cannot be

 manifestly erroneous or clearly wrong. Id.; Arceneaux, supra at 1333, Watson v. State

 Farm Fire & Casualty Ins. Co., 469 So.2d 967 (La. 1985).

         Notwithstanding the clear standard of review to be applied in this case, the Appellate

 Court apparently reviewed the factual record de novo and substituted its own factual

 conclusions for those of the trial court. It made no mention of the standard of review. It

 did not reverse the trial court on any application of law. It impermissibly reviewed the

 factual evidence and then limited that evidence to that which could have been brought at

 the time of the original hearing on preliminary injunction, disregarded the evidence from

 the trial of the motion to dissolve and painted the trial court as inept by taking a single

 comment from the trial judge out of context in the middle of the proceedings and before all

 of the evidence and testimony had been taken.'

         The court below has assessed the credibility of the witnesses, weighed the evidence

 and found that a prima facie case had been made by TPT and that injunctive relief was

 appropriate in January, 2017, March, 2017 and June, 2017. Considerable time, resources

 and effort has been expended by the court in reaching that result. The trial court

 'The stray comment noted by the Appellate Court from Judge Aucoin that he "did not know what those
 intellectual properties are" came in the middle of the trial on the Motion to Dissolve, before he heard all
 the evidence, before Mr. McIntyre testified about the set points and other data and processes, and should
 be limited to that hearing and not be unfairly misinterpreted or taken out of context. Clearly the court
 made a final determination on that issue when it issued its Reasons for Ruling.

                                                     13



Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                       Desc
                                  Main Document   Page 76 of 106
 painstakingly reviewed all of the documentary exhibits and heard the testimony of Mr.

 McIntyre at the January 3, 2017 hearing. The court then did so again with regard to finding

 a default judgment against defendant Kent Ellsworth on March 6, 2017. The court then had

 a third time to consider its issuance of a preliminary injunction after receiving more

 documentary evidence and hearing testimony from David Crowe and Ted McIntyre on June

 17, 2017. Each time the court determined that injunctive relief was proper.

        In his Reasons for Judgment of July 17, 2017, Judge Aucoin outlined the testimony

 of the witnesses and specifically noted that Mr. McIntyre owns the license for the fracking

 technology and that the trade secret information he seeks to protect is contained "in the

 digital controls for turbine fracturing equipment". Ro548-49. The court noted that it "took

 technology developed in house" derived from McIntyre's "work product" to develop a

 "brake to stop the output shaft"; accomplished "high pressure pumping and water pumping

 by running engines off speed" and controlled the turbine engine "by how much fuel" is run

 through it." Ro549• This relates back to McIntyre's testimony at the June 17, 2017 hearing

 discussing all of the steps necessary to adapt helicopter engines for use in oilfield fracking

 and industrial uses. Ro985-1134. The evidence in the record amply supports the court's

 determinations.

        The trial court below also listened to the testimony of Mr. McIntyre and assessed his

 credibility as to whether or not TPT had intellectual property and whether it was "so closely

 held" that it "would be lost and if lost, it can never be retrieved." R0550. It is clear that the

 court believed Mr. McIntyre that the loss of the IP could never be retrieved and that there

 would also be loss to TPT's business reputation. In upholding the preliminary injunction,

 the court found that TPT would be "subject to irreparable harm and that they are without

 an adequate remedy of law and that they are substantially likely to prevail on the merits."

 Id.

        The trial court further astutely saw through the shell game of corporate entities and

 discerned the role of David Crowe as protagonist. Ro859, 0971-0973. Judge Aucoin rightly

 noted that the Defendants did not appear initially to contest the preliminary injunction or

 object to no bond being set. R0897-0904. The court correctly recognized that Defendants


                                                14



Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09               Desc
                              Main Document   Page 77 of 106
 have repeatedly tried to argue the merits of the case while at the preliminary injunction

 stage. Ro923. The court noted that the injunction is limited and does not extend to the

 "entire industry". Ro924. The court further correctly discovered that Mr. Crowe's

 experience with turbines prior to working on the TPT project was only in marine and

 aerospace applications. Ro939• Judge Aucoin has carefully considered every-twist and turn

 in this case and has determined a prima facie case has been proved. His great discretion

 should not be disturbed. The Appellate Court committed grave error when it reversed the

 trial court without even considering that court's discretion.

  4. The Court below erred by failing to apply the proper burden of proof to
 defendants under art. 8607 which required defendants to show a change of
         circumstances in order to dissolve a preliminary injunction.

        La. Code of Civil Procedure Art. 3607, allowing a party to bring a motion for the

 dissolution of a preliminary injunction, is based in part upon Fed. Rule of Civ. P. 65.

 Pursuant to Rule 65, a District Court may modify a preliminary injunction only in

 consideration of new facts or a change of circumstances warranting a different outcome

 than the court's previous issuance of the preliminary injunction. A&M Records v. Napster,

 Inc., 284 F. 3d 1091 (9th Cir. 2002)( A district court has inherent authority to modify a

 preliminary injunction in consideration of new facts); Webster Bus. Credit Corp. v. Bradley

 Lumber Co., 2009 U.S. Dist. Lexis 25885, 2009 WL 708530 (W.D. Ark. 3/16/09)( In order

 for the Court to grant dissolution of a preliminary injunction, the movant must show that

 there has been a change of circumstances warranting a different outcome than the previous

 issuance of the preliminary injunction); ProEdge L.P. v. Gue, 419 F. Supp. 2d 1064,1089

 (N.D. Iowa 2006)(on a Motion to Dissolve the moving party much show a change of

 circumstances, which upon reevaluation, warrants a different outcome).

        The Louisiana Third Circuit in Billedeaux Hearing Center, LLC v. Urban-Kingston,

 supra, followed that federal interpretation and affirmed the trial court denial of the

 defendant's Motion to Dissolve on the grounds that the defendant "presented no new

 change of circumstances to support her Motion to Dissolve." 182 So. 3d at 283. The Trial

 Court below also followed this interpretation, specifically finding that the "defendants failed

 to carry their burden of proof' and denied the Motion to Dissolve.


                                               15



Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09             Desc
                              Main Document   Page 78 of 106
        The Appellate Court below did not follow these precedents. That court made no

 mention of the defendants burden and seemed to disregard it altogether. It appears to have

 improperly reviewed the evidence admitted at the original hearing on the preliminary

 injunction andimpermissibly weighed that evidence. The reversal of the trial court was not

 based upon an issue of law, but of the review of the facts. This flies in the face of established

 law and procedure.

        In failing to require the defendants to show a change of circumstances in order to

 prove their motion, or carry any burden of proof whatsoever, the opinion below has created

 an irreconcilable conflict with the foregoing courts and has created confusion in the law

 which should not be allowed to stand.

   5. The Court below erred by failing to treat the Motion to Dissolve on its
    own merit as a separate proceeding apart from the original injunction

        Of the few reported decisions interpreting the procedure to follow when a motion to

 dissolve is brought under art. 3607, the courts are uniform in finding that a separate

 hearing or trial on the motion is required.

        The oldest case to grapple with the procedure to be used under Art. 3607 is Allied

 Navigation Co. v. International Organization ofMasters, etc., 272 So. 2d 23 (La. App. 4th

 Cir. 1973). In that case, the court concluded that "the only issue before us is whether the

 judgment of preliminary injunction should be dissolved under the facts and circumstances

 of the case as it stood at the time of the trial on the motion...Id. at 25. The court did not see

 a Motion to Dissolve as a procedural vehicle to obtain a new trial on a previous judgment.

 The court ultimately dissolved the injunction on an application of law, however it set the

 precedent for how a Motion to Dissolve should be treated.

        The next reported case is River Parishes Fin. Serv., LLC v. Gaines, No. 07-641 (La.

 App. 5th Cir. 02/06/08), 979 So. 2d 518. In that case the court noted that the trial court

 below conducted a hearing on the motion and upheld the original injunction. The court

 reviewed the circumstances of the case and found "no abuse of discretion in the trial court's

 refusal to dissolve or modify the injunction." 979 So. 2d at 521.

        In Releford v. Bastrop Mum Fire, No. 44, 915 (La. App. 2d Cir. 12/09/09), 26 So.

3d 963, the court reviewed the actions of the trial court in entertaining a Motion to Dissolve

                                                16


Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                Desc
                              Main Document   Page 79 of 106
 a Preliminary Injunction and conducting a separate hearing with regard to that motion.

 Also involved was a hearing on a civil service appeal. The Appellate Court noted that

 District Court separated the two matters by first hearing arguments on the civil service

 appeal and then taking evidence and hearing arguments on the Motion to Dissolve. The

 court found no abuse of discretion in the actions of the trial court and specifically found no

 merit to the argument that it was error to conduct an evidentiary hearing on the Motion to

 Dissolve. 26 So. 3d at 968.

        The most recent case is Billedeaux Hearing Ctr_ LLC v. Urban-Kingston, No. 15-653

 (La. App. 3d Cir. 01/13/16), 182 So. 3d 1280. In that case the defendant failed to file an

 appeal on an Order granting a Preliminary Injunction within 15 days. Later the defendant

 brought a Motion to Dissolve the Preliminary Injunction. The court noted that the

 defendant was entitled to file her Motion to Dissolve at any time after the issuance of the

 preliminary injunction, and that it was not improper for the trial court to decide the rule

 on the merits of the motion. 182 So. 3d at 1283. The court then noted that the defendant

 presented "no new change of circumstances to support her Motion to Dissolve." Id. The

 trial court was affirmed.

        In not following this procedure, the Appellate Court below essentially deleted all of

 the evidence produced at the hearing on the Motion to Dissolve held before the trial court

 below on June 17, 2017. The Appellate Court limited its improper review of the facts to the

 evidence produced at the time of the original hearing on the Preliminary Injunction on

 January 3, 2017. The Appellate Court apparently fixed on this procedure by reference to

 the Corpus Juris Secondum, and without reference to any Louisiana code, statute or

 jurisprudence.

        In the trial court below, the Motion to Dissolve filed by the defendants was set for

 hearing under Rule to Show Cause. Pursuant to Louisiana Code of Civil Procedure Art. 963:

       If the Order applied for by written motion is one to which the mover is not
       clearly entitled, or which requires supporting proof, the motion shall be
       served on and tried contradictorily with the adverse party. The Rule to Show
       Cause is a contradictory motion. Under a Rule to Show Cause, it is
       incumbent on the moving party to produce evidence sufficient to support the
       relief sought. Corurnia v. Broadhurst, 584 So. 2d 377, 379 (La. App. 3d Cir.
       1991). Thus, a separate hearing which stands on its own is required.


                                              17




Case 4:19-bk-04406-BMW         Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09            Desc
                               Main Document   Page 80 of 106
        Corumia v. Broadhurst, 584 So. 2d 377, 379 (La. App. 3d Cir. 1991). Thus, a

separate hearing which stands on its own is required. That means that the defendants

 below had the burden of "producing evidence sufficient to support" their motion. The trial

 court properly employed this procedure and found the defendants wanting.

        The Appellate Court, however, completely ignored that procedure. Accordingly, the

 opinion of the Appellate Court below not only creates conflict with other circuits, it

 contradicts and violates the La. Code of Civil Procedure and its application to Rules to Show

 Cause on Motions to Dissolve. That opinion must not be allowed to stand.

               6. The Appellate Court violated i i.0SC Sec. 3_
                                                             62

        In fairness to the Appellate Court below, it may prove that defendant Crowe did not

 give notice of his filing for Chapter 11 Relief under the United States Bankruptcy Code.

 Nonetheless, defendant Crowe did file for such relief on April 14, 2019.

        Louisiana Appellate Courts take heed of the automatic stay under the United States

 Bankruptcy Code. The filing of a bankruptcy petition operates as a stay of all judicial

 proceedings. The stay, which is automatic, is effective upon the filing of the Bankruptcy

 Petition; requires no actual notice or formal service; and lasts for the duration of the

 bankruptcy proceeding absent modification by the Bankruptcy Court. WolfPlumbing, Inc.

 v. Matthews, No. 47, 822 (La. App. 2d Cir. 09/25/13), 124 So. 3d 494, 498. The scope of

 the automatic stay is broad and pertains only against a "debtor". This prohibition, however,

 has been liberalized in a number of cases where courts have applied the automatic stay

 protection to non-debtor third parties relying on both the automatic stay provision and the

 Bankruptcy Court's equitable powers. // Courts have also extended the automatic stay to

 non-debtor third parties where stay protection is essential to the debtor's efforts of

 reorganization. In Re: Lazarus Burman Associates, 161 BR 891 (Bankr. EDNY 1993).

 Courts have also extended the automatic stay to non-bankruptcy co-defendants in "unusual

 circumstances." McCartney v. Integra National Bank North, 106 F. 3d 506 (3d Cir. 1997);

 Wolf Plumbing, Inc., supra. Accordingly, in Wolf Plumbing, where the court was

 concerned about abandonment of causes of action and the application of contra non

 valentem, the court found that the litigation before it was stayed in its entirety, even against


                                               18


Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09               Desc
                              Main Document   Page 81 of 106
 non-debtors, and would remain that way until relief from the stay was granted by a

 bankruptcy court. 124 So. 3d at 500. The law does not favor piecemeal appeals. Even if the

 Appellate Court below did not receive notice of the automatic stay, the stay was in place

 without regard to such notice. The opinion of the Appellate Court below should not have

 been issued with regard to Mr. Crowe. So as to avoid piecemeal appeals, the court should

 not have addressed any parts of the appeal before it until the bankruptcy stay was lifted.

                                          CONCLUSION

        TPT presented its case on January 3, 2017, with testimony and documentary

 evidence. A prima facie case was made and the court granted a preliminary injunction on

 January 5, 2017. No appeal was taken within the deadline set by Art. 3612. The defendants

 have waived any objections to that relief granted by the court.

        When the defendants did contest the injunction by way of a Motion to Dissolve, tried

 on June 17, 2017, the trial court weighed the evidence, assessed the credibility of the

 witnesses and upheld its injunction. The trial court found that the defendants did not meet

 the burden of showing a change in circumstances.

        Upon review, the Appellate Court failed to use the proper standard of review, made

 no determination concerning the trial court's great discretion, impermissibly reviewed the

 facts of the original hearing of January 3, 2017, impermissibly substituted its own

 interpretation of the facts for those of the trial court, refused to look at the evidence

 adduced at the hearing on the motion to dissolve, violated LCCP arts. 963 and 3612,

 violated the automatic stay under 11 USC 362, and has now created conflicts with this

 Court, its sister circuits and the federal courts. This confusion needs to be corrected. TPT's

 Writ should be granted.




                                              19




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                             Main Document   Page 82 of 106
                                         VERIFICATION

               I do hereby verify the allegations of the foregoing application and certify that
 a copy of the application has been mailed or delivered to the respondent judge and to all
 other counsel, in accordance with La. Sup. Ct. R. X(2)(d), this 1st day of October, 2019 as
 follows:

               Honorable Gregory P. Aucoin
               16th Judicial District Judge
               500 Main Street, Suite 612
               Franklin, LA 70538

               Court of Appeal, First Circuit
               P.O. Box 4408
               Baton Rouge, LA 70821

               Mr. Adam G. Young/Mr. John A. Meade
               Meade Young, LLC
               556 Jefferson Street, Box 7
               Lafayette, Louisiana 70501
               Telephone: 337-534-0200
               agyOmeadeyoung.com/jamR meadeyoung.com
               Counsel for Defendants

               Mr. S. Patrick Skiles
               Ramsay, Skiles & Streva
               1915 Hwy. 182
               Morgan City, LA 70380
               Telephone: 985-395-9247
               pskilesprsslawoffice.com
               Counsel for Defendants

               Mr. Thomas T. Townsend
               T. Taylor Townsend, LLC
               P.O. Box 784
               Natchitoches, LA 71458
               Telephone: 318-238-3612
               taviorPtaviortownsendlaw.com
               Counsel for Defendants

               Mr. Matthew James Fantaci/Haley Elizabeth Nix
               Carver Darden et al
               1100 Poydras St Ste 3100
               New Orleans, LA 70163
               Telephone: 504-585-3800
               fantaci()carverdarden.com /nix(wcarverdarden.com
               Counsel for TES

               Mr. Ryan M. Goudelocke
               M. Jessica R. Reaux
               Durio, McGoffin, Stagg & Ackermann
               P.O. Box 51308
               Lafayette, LA 70505
               Telephone: 337-233-0300
               rvandmsfirm.com
               Counsel for Donald I. Foley, Jr. and George Jackson


                                                20




Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09             Desc
                             Main Document   Page 83 of 106
            Mr. Christian S. Chaney
            Stanley, Reuter, Ross, Thornton 8z Alford
            909 Poydras St., Suite 2500
            New Orleans, LA 70112
            Telephone: 504-523-1580
            csePstanleyreuter.com
            Counsel for Kenneth Braccio and Advanced Turbine Services,
            LLC (ATS)




                                     /s/ D.C. Panagiotis

                                     D.C. PANAGIOTIS




                                      21



Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09   Desc
                         Main Document   Page 84 of 106
                        SUPREME COURT OF LOUISIANA

                                  NO.

                      TURBINE POWERED TECHNOLOGY, LLC

                                        VERSUS

  DAVID CROWE, KENNETH BRACCIO, DANIEL FOLEY, GEORGE JACKSON, KENT
   ELLSWORTH, ARIZONA TURBINE TECHNOLOGY, INC., ADVANCED TURBINE
      SERVICES, LLC AND TURBINE INTEGRATED POWER SYSTEMS, LLC



  On application for Writ of Certiorari or Review to the Court of Appeal — First Circuit,
 Granting an Appeal from the Sixteenth Judicial District Court, Parish of St. Mary, State
                        of Louisiana and Rendering Judgment
                   Docket Nos. 2018-ca-0881 and 2018-cw-0537 and
                                   Docket No. 130379




                                     -APPENDIX-




Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09          Desc
                           Main Document   Page 85 of 106
            16TH JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. MARY

                                        STATE OF LOUISIANA

    DOCKET NO. 130379                                                                          DIV. "F"

                           TURBINE POWERED TECHNOLOGY, L.L.C.

                                                VERSUS

       DAVID CROWE, KENNETH BRACCIO, DANIEL FOLEY, GEORGE JACKSON,
       KENT ELLSWORTH, ARIZONA TURBINE TECHNOLOGY, L.L.C., ARIZONA
        TURBINE TECHNOLOGY, INC., ADVANCED TURBINE SERVICES, L.L.C. &
                 TURBINE INTEGRATED POWER SYSTEMS, L.L.C.

    FILED:       APR 0 2 2018                                   CHARLENE M. LeBLANC
                                               DEPUTY CLERK
    ******************************************************************************

                                              JUDGMENT
           This matter came on for hearing on June 15, 2017, on Defendants' Motion to Dissolve

    Preliminary Injunction, seeking to dismiss to the Order of this court made and entered on January

    5, 2017. The issue was fully briefed. After having heard the arguments of counsel, the testimony

    of the witnesses and assessing their credibility, and reviewing the evidence presented, the Court

    took the matter under advisement at the close of the hearing. The Court also reviewed the

    testimony and evidence submitted at the January 3, 2017 hearing on the Preliminary Injunction.

           Being fully advised in the premises, the Court then issued Reasons for Judgment and a

    Judgment Denying defendants' motion to dissolve on July 17, 2017 finding that the Preliminary

    Injunction should be maintained and that defendants' failed to carry their burden of proof. That

    Judgment was called into question by the removal of the case to federal court. That court denied

    the removal and the case has now been remanded to this Court. In order to clear up any

    confusion, the Court re-affirms its previous Reasons for Judgment issued on July 17, 2017, a

    copy of which is adopted and attached hereto and incorporated herein in its entirety, and IT IS

    ORDERED that the Defendants' Motion to Dissolve Preliminary Injunction be and is DENIED,

    with all costs of court assessed against the Defendants.

           Done on this        day of                          , 2018 at   %/..r..b.ti

                                                                                            SCANNED
                                                                                               4pR 0 me
                                    HON. GREGORY P. AUCOIN
                                 16TH JUDICIAL DISTRICT JUDGE
                                  A FACSIMILE OF THIS PLEADING              RECEIVED AND FIL
                                   WAS RECEIVED AND FILED ON

                                         MAR 26 2010                                     APR 0 2 2018

                                               0 718
                                                                           maAh„.„  rnEuta„,„,
                                                                                  Dec
                                                                               Clerk of Court
                                                                                                Appendix p. 001


Case 4:19-bk-04406-BMW          Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                            Desc
                                Main Document   Page 86 of 106
     TURBINE POWERED                                        16111 JUDICIAL DISTRICT COURT
     TECHNOLOGY L.L.C.

     VERSUS NO. 130379, DIV. "F"                            PARISH OF ST. MARY

     DAVID CROWE, ET AL                                     STATE OF LOUISIANA
     ******,k*****************4,********** *********.********************************

                                       REASONS FOR JUDGMENT

              This matter came before the Court on June 15, 2017, on Motion to Dissolve Preliminary

     Injunction and For Damages and other motions that were ruled upon by the Court, the Court took

     under advisement the Motion to Dissolve Preliminary Injunction and For Damages.

              Turbine Powered Technology L.L.C. filed suit against David Crowe, Kenneth Braccio,

     Donald Foley, George Jackson, Kent Ellsworth, Arizona Turbine Technology, L.L.C., Arizona

     Turbine Technology, Inc., Advanced Turbine Services, L.L.C. and Turbine Integrated Power

     Systems, L.L.C. for breach of contract, misappropriation of intellectual property, violation of the

     Louisiana Unfair Trade Practices Act, Louisiana Uniform Trade Secrets Act and other claims after

     the Defendants misappropriated intellectual property belonging to Turbine Powered Technology,

     L.L.C. to the benefit of the defendants. Following the filing of the petition, Turbine Powered

     obtained a Temporary Restraining Order against the Defendants which was made a Preliminary

     Injunction after a hearing on the matter on January 3, 2017.

              Article 3601 of the Louisiana Code of Civil Procedure states in part that an injunction shall

     be issued in cases where irreparable injury, loss, or damage may otherwise'result to the applicant,

     or in other cases specifically provided by law.

              The preliminary injunction is designed to and serves the purpose of preventing irreparable

     harm by preserving the status quo between the parties pending a determination on the merits of the

     controversy. Schwe mann      Bros.   G.S. Markets v. Louisiana Milk Confn, 290 So.2d 312 (La.

     1974).

              Preliminary injunction is extraordinary remedy that may only be granted if plaintiff

     establishes four elements: (1) substantial likelihood for success on merits; (2) substantial threat

     that plaintiff will suffer irreparable injury if injunction is denied; (3) that threatened injury

     outweighs any damage that injunction might cause defendants; and (4) that injunction will not

     disserve public interest. Technical Indus. v. Banks. 419 F.Supp.2d (W.D. La. 2006):

              Louisiana Code of Civil Procedure 3607 states in part that an interested person may move

     for the dissolution or modification of a temporary restraining order or preliminary injunction.
                                                                                                SCANNED
                                                       1
                                                           0546                                     JUL 2 0 2017

                                                                                                Appendix p. 002


Case 4:19-bk-04406-BMW            Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                         Desc
                                  Main Document   Page 87 of 106
            In the Technical Indus. v. Banks. supra, case, the plaintiff claimed that its method,

    technique, and procedure used to inspect pipe in the oil and gas industry, especially its Visonic

     TM, are trade secrets under Louisiana Law. The Court considered whether the plaintiff had a

     legally protectable trade secret, whether an express or implied contractual or confidential

     relationship existed between parties that obliged party receiving secret information not to disclose

     it; and whether the party receiving secret information wrongfully breached its duty of trust or

     confidence by disclosing or using information to plaintiff's injury. LSA-R.S. 51:1432-1433. The

     Court found that Technical had a trade secret under the law and that Banks engaged in a threatened

     misappropriation of it trade secret and, thus, Technical had a substantial likelihood for success

     under the Louisiana Uniform Trade Secrets Act.

            At the hearing on the Motion to Dissolve, the Defendants argue _that under La. Code of

     Civil Procedure Art. 3607 the defendants must show that there is no likelihood of irreparable harm,

     that there is an adequate remedy at law, that the plaintiff cannot prevail on the merits and that there

     is no bond. Therefore, at issue in this case is whether the requirements for granting an injunction

     were met at the time of the granting of the injunction.

            David Crowe testified that he was not part of the Vendor Agreement between Turbine

     Powered Technology and Advanced Turbine Systems. However, he does know about portions of

     the agreement. He did not dispense with the requirements of showing irreparable harm or bond.

     He testified that Advanced Turbine Systems is an engine refurbishing company in Connecticut

     that did business with Tucson Embedded Systems. He was not a part of the agreement between

     Turbine Powered Technology and Kenneth Braccio, the owner of Arizona Turbine. He does know

     Braccio and has done business with him over the years and knows of the agreement between

     Turbine Powered Technology and Advanced Turbine Systems but he was not a part of the

     agreement.

            He stated that the Non-Disclosure Agreement between Tucson Embedded Systems and

     Greenfield did not dispense with the requirement of showing harm or adequate remedy at law. He

     knew that Greenfield was in bankruptcy and that he worked for Greenfield. He further stated that

     Greenfield has not placed a demand upon him based upon the agreement nor has Tucson

     Embedded Systems made a demand upon him about the agreement.

            David Crowe testified that he could not work for Vericore without violating the injunction.

     The injunction concerns the use or conveyance of license and if the injunction holds then he will

    not be able to get work.                                                                        SCANNED
                                                       2                                               JUL 2 0 2017

                                                        0547
                                                                                                Appendix p. 003


Case 4:19-bk-04406-BMW           Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                           Desc
                                 Main Document   Page 88 of 106
            David Crowe cannot identify the intellectual property in the injunction. There is further no

     reference to patent or copyrights. However, Tucson Embedded Systems owns the trademark for

     the Cruz Track controller, which is evidently like the controller used by Turbine Powered

     Technology. Since David Crowe left Tucson Embedded Systems he no longer uses the Cruz Track

     controller. If someone made a demand upon him about using the Cruz Track controller, he would

     stop using it David Crowe states that the injunction is too broad. He believes that the injunction

     prohibits him from using controls for fracking in the oil and gas industry.

            Crowe states he first met Kenneth Braccio when he worked for Honeywell but they are not

     business partners and not owners of Arizona Turbine Technology, Inc. David Crowe owns Arizona

     Turbine Technology, Inc. Arizona Turbine Technology, Inc. performed fracking technology with

     Eco-Stim in June 2013. Eco-Stim contacted him to re-engineer what was purchased from

     Greenfield. He worked on pump controls not engine controls.

            Crowe is not aware of any damages to Turbine Powered Technology and Ted. McIntyre.

     He did not disclose confidential information gained while employed by Greenfield or Turbine. He

     sold hydraulic fracturing equipment to Advanced Turbine Systems consisting of turbine engine

     controls. The sales by Tucson Embedded Systems did not relate to hydraulic fracturing. Crowe

     and the other defendants do not own Tucson Embedded Systems. He claimed he has worked on

     the technology since 1989 and he did not gain the technology from Turbine Powered Technology.

            Crowe was formerly employed by Tucson Embedded Systems and Tucson Embedded

     Systems ceased doing business in October 2015. Tucson Embedded Systems wanted to be a part

     owner of Arizona Technology and he wanted full ownership in company so when he left Tucson

     Embedded he took full ownership of Arizona Technology and he signed agreements not to take

     technology from Tucson Embedded Systems. Crowe took the Eco-Stim contract which was

     proprietary in nature. Crowe gave the contracts with Raytheon and Honeywell to Tucson

     Embedded Systems. He is not in default with any of the agreements with Tucson Embedded

     Systems.

            The Buyout Agreement states that Crowe was employed by Tucson Embedded Systems

     from 1997-2015 and that he worked on two projects with Ted McIntyre and Turbine Powered

     Technology, being IDEC and development of additional controls. He stated the parties developed

     intellectual property that is not the property of Turbine Powered but of Tucson Embedded Systems.

            Ted McIntyre, owner of Turbine Powered Technology, testified that Turbine Powered

     Technology owns a license for agreement to use the technology and on October 10, 2014PsAN                N EL)
                                                      3
                                                                                                   JUL 2 0 2c1
                                                      0543
                                                                                            Appendix p. 004

Case 4:19-bk-04406-BMW          Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                        Desc
                                Main Document   Page 89 of 106
                               fal
     a letter to Eco-Stim stating that the equipment purchased from Greenfield by Eco-Stim would not

     violate Turbine Powered Technology's intellectual property if used "as is."

             The intellectual property is for turbine driven hydraulic fracturing in t55 and tf40 turbine

     engines and t53 engines and power generation in the oil and gas industry. Turbine Powered

     Technology has been assigned the rights to patent and trademarks for the intellectual property.

             McIntyre testified that the claim is not a patent or copyright claim but is for intellectual

     property for which trade secrets is a part of. He is not suing under trademark rights. The trade

     secrets in the injunction is continued in the digital engine controls for turbine fracturing equipment.

     Crowe has violated the trade secrets by advertising on his website that he has the rights to the

     controls, for turbines for oil and gas fracturing. He testified that Turbine Powered Technology is

     the first and only company to use turbine engines for fracturing in the oil and gas industry.

             He stated that David Crowe was operating under a Vendor Agreement and that Crowe filed

     for patents after he learned the technology from Turbine Powered when he returned to Arizona. In

     litigation in Arizona, all the patents were assigned to Turbine Powered Technology.

             When asked under cross-examination what was involved in taking an engine from aero use

     to hydraulic fracturing use, McIntyre went to great lengths to explain how the turbine engines work

     in the hydraulic fracturing use. He stated that the turbine engines consist of two shafts, one

     compressor and the power turbine which is driven by exhaust gas. In helicopter use, the output

     shaft rarely stalls and he developed a brake to stop the output shaft. He adapted turbines for non-

     traditional applications. He does high pressure pumping and water pumping by running turbines

     off speed. Controlling turbine is through fuel and determine power by how much fuel and it has

     exhaust going into engine. It took technology developed in house and patents, which are now

     assigned to him, which were derived from his work product.

             On re-direct, David Crowe stated that there is no difference between turbine control in a

     helicopter and turbine control in fracturing. The difference is the development of a unique

     controller that uses gas and diesel. He states that it is calculating plungers and how to calculate

     pump by r.p.m. The controller controls the output on the shaft

             David Crowe states that the injunction impedes his business and that his damages are in

     the tens of millions of dollars.

            The defendants had the burden of proof to show cause why the injunction should be

     dissolved or modified in this case. The defendants assert that the preliminary injunction seeks to

     prevent the defendants from competing with Turbine Powered Technology in the hydro                        NED
                                                       4
                                                                                                     JUL 2 0 2E7
                                                      0549
                                                                                                Appendix p. 005


Case 4:19-bk-04406-BMW           Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                           Desc
                                 Main Document   Page 90 of 106
     marketplace and that Turbine Powered Technology is not at risk of suffering irreparable harm

     absent the injunction; that Turbine powered Technology has an adequate remedy at law and that

     they cannot show that they are likely to prevail on the merits. Further the requirement of security

     has not been met by Turbine Powered.

            Whereas, Turbine Powered Technology to maintain the injunction must show that absent

     the continuation of the preliminary injunction they will be subject to irreparable harm and that they

     are without an adequate remedy at law and that they are substantially likely to prevail on the merits.

            At the hearing, Ted McIntyre testified that should the injunction lapse then the intellectual

     property that he has so closely held would be lost and if lost it can never be retrieved. Further any

     income derived from the intellectual property would be lost as well as losses to their business

     reputation.

             In the alternative, the Defendants state that should the injunction stand, then the plaintiff

     must provide security unless an exception is provided by law. Louisiana Code of Civil Procedure

     art. 3610 states a preliminary injunction shall not issue unless the applicant furnishes security in

     the amount fixed by the court, except where security is dispensed with by law.

            The Court finds that security is not necessary in this matter as all the agreements sued upon

     if security was not necessary and, in addition, as in the Technical case, supra, because this matter

     involves trade secrets no security is necessary under the law.

             The Court has reviewed the record in this case as well as the testimony and evidence in the

     hearing on January 3, 2017 when the Preliminary Injunction was issued. Based upon that review

     and this hearing on the Motion to Dissolve Preliminary Injunction, the Court finds that Defendants

     failed to carry their burden of proof sufficiently to grant the Motion to Dissolve the Preliminary

     Injunction. Therefore, the Motion to Dissolve Preliminary Injunction is denied.

            The Court assesses cost-to Defendants.

            DONE AND SIGNED this            17      day of                        , 2017, at Franklin, St.

     Mary Parish, Louisiana.




                                          GREGORY P. AUCOIN
                                           DISTRICT JUDGE
                                                                      RECEIVED AND FILED

                                SCANNED                                 •      JUL       2017
                                    JUL 2 0 2017
                                                                            Dy. Cie* of Court
                                                       5

                                                       0550
                                                                                                Appendix p. 006


Case 4:19-bk-04406-BMW           Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                           Desc
                                 Main Document   Page 91 of 106
     TURBINE POWERED                                    16111 JUDICIAL DISTRICT COURT
     TECHNOLOGY L.L C.

     VERSUS NO. 130379, DIV. "F"                        PARISH OF ST. MARY

     DAVID CROWE, ET AL                                 STATE OF LOUISIANA

     ***********************************.*******************************************



                                              JUDGMENT

            This matter came before the Court on June 15, 2017, on Motion to Dissolve Preliminary

     Injunction and For Damages by David Crowe, Kenneth Braccio, Arizona Turbine Technology,

     Inc., Advanced Turbine Services, L.L.C. and Donald I. Foley.

            PRESENT:      Dan C. Panigiotis and Holden Hoggatt, Attorneys for Turbine Powered
                          Technology, L.L.C., and Ted McIntyre with Turbine Powered Technology.

                          Adam G. Young, John Alden Meade and S. Patrick Skiles, Attorneys for
                          David Crowe, Kenneth Braccio, Arizona Turbine Technology, Advanced
                          Turbine Service, L.L.C. and Donald I. Foley, and David Crowe.

            The Court, having heard the arguments of counsel, testimony of witnesses and reviewed

     the pleadings and memoranda finds in accordance with reasons for judgment filed herein.

            IT IS ORDERED, ADJUDGED AND DECREED that the Motion to Dissolve Preliminary

     Injunction and For Damages is denied.

            IT IS FURTHER ORDERED, ADJUDGED AND DECREED that cost in this matter is

     assessed to Defendants equally.

            Done and signed this   17 day of July, 2017, in Franklin, St. Mary Parish, Louisiana
                                                                    •


                                          GREGORY P. AUCOIN
                                           DISTRICT JUDGE




                                                                RECEIVED AND FILED

                    SCANNED                                       • JUL 4J, 2017
                                                             _. (AALUL.
                     AN 11 2018                     6              Dy. CI of Court

                                                        0551
                                                                                         Appendix p. 007


Case 4:19-bk-04406-BMW         Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                      Desc
                               Main Document   Page 92 of 106
                                                                                                                         la




                                                      Office Of The Clerk
                                          Court of Appeal, First Circuit
                                                       State of Louisiana
                                                        www.la-fcca.org                                  Post Office Box 4408
Rodd Naquin
Clerk of Court                                                                                               Baton Rouge, LA
                                                                                                                  70821-4408
                                         Notice of Judgment and Disposition                                   (225) 382-3000

                                                    September 05, 2019

Docket Number: 2018 - CA - 0881
Turbine Powered Technology, LLC
   versus
David Crowe, Kenneth Braccio, Daniel Foley, George Jackson,
Kent Ellsworth, Arizona Turbine Technology, L.L.C, Arizona
Turbine Technology, Inc., Advance Turbine Services, LL.C. &
Turbine Integrated Power Systems, L.L.C.



TO:    Diogenis Panagiotis                     Haley E. Nix
       1540 W. Pinhook Road                    1100 Poydras Street
       Lafayette, LA 70503-3159                Suite 3100
                                               New Orleans, LA 70163


       Holden Hoggatt                          Jerome B. Supple
       Port of West Saint Mary                 200 Willow St, Fl. 2
       298 Louisiana Road                      Franklin, LA 70538-6137
       Franklin, LA 70538


       Matthew Fantaci                         Adam G. Young
       1100 Poydras St.                        556 Jefferson St, Box 7
       Ste. 3100                               Lafayette, LA 70503
       New Orleans, LA 70163                   agy@meadeyoung.com


       John Alden Meade                        Stephen Patrick Skiles
       556 Jefferson St., Box 7                1915 Hwy. 182 Bayou Vista
       Lafayette, LA 70503                     Morgan City, LA 70380
       jam©meadeyoung.com

       Gregory P. Aucoin
       612 Courthouse Building
       500 Main Street
       Franklin, LA 70538



In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel,


                                                      0    f•  IN
                                                                    ci
                                                     CLERK OF COURT




                                                                                                       Appendix p. 008

   Case 4:19-bk-04406-BMW               Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                           Desc
                                        Main Document   Page 93 of 106
                                 STATE OF LOUISIANA

                                  COURT OF APPEAL

                                    FIRST CIRCUIT


                                NUMBER 2018 CA 0881


                        TURBINE POWERED TECHNOLOGY, LLC

                                        VERSUS

         DAVID CROWE, KENNETH BRACCIO, DANIEL FOLEY, GEORGE
4,1   JACKSON, KENT ELLSWORTH, ARIZONA TURBINE TECHNOLOGY, INC.,
        ADVANCED TURBINE SERVICES, LLC AND TURBINE INTEGRATED
                         POWER SYSTEMS, LLC

                                           and


                                     2018 CW 0537

                        TURBINE POWERED TECHNOLOGY, LLC

                                        VERSUS

         DAVID CROWE, KENNETH BRACCIO, DANIEL FOLEY, GEORGE
      JACKSON, KENT ELLSWORTH, ARIZONA TURBINE TECHNOLOGY, INC.,
        ADVANCED TURBINE SERVICES, LLC AND TURBINE INTEGRATED
                         POWER SYSTEMS, LLC


                                           Judgment Rendered:      SEP 0 5 2019
                                        * * * * * *



                                    Appealed from the
                             Sixteenth Judicial District Court
                             In and for the Parish of St. Mary
                                    State of Louisiana
                                  Suit Number 130,379

                          Honorable Gregory P. Aucoin, Presiding

                                        * * * * * *



      D.C. Panagiotis                            Counsel for Plaintiff/Appellee
      Lafayette, LA                              Turbine Powered Technology, LLC

      Holden Hoggatt
      Franklin, LA



                                                                          Appendix p. 009


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09         Desc
                             Main Document   Page 94 of 106
  Adam G. Young                             Counsel for Defendants/Appellants
  Lafayette, LA                             David Crowe, Kenneth Braccio,
                                            Arizona Turbine Technology, LLC
                                            and Advanced Turbine Services, LLC
  John Alden Meade
  New Orleans, LA

  S. Patrick Skiles
  Morgan City, LA

  Thomas T. Townsend
  Natchitoches, LA

                                   * * * * * *



               BEFORE: GUIDRY, THERIOT, AND PENZATO, JJ.




                                       2
                                                                     Appendix p. 010


Case 4:19-bk-04406-BMW   Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09        Desc
                         Main Document   Page 95 of 106
   GUIDRY, J.

          Defendants/appellants, David Crowe, Arizona Turbine Technology, Inc.,

   Kenneth Braccio, and Advanced Turbine Services, LLC, appeal from a judgment

   of the trial court dismissing their motion to dissolve a preliminary injunction

   granted in favor of plaintiff, Turbine Powered Technology, LLC. For the reasons

  that follow, we reverse and remand.

                       FACTS AND PROCEDURAL HISTORY

          Ted Lee McIntyre, II invented a turbine-powered equipment package for

  hydraulic fracturing, trademarked as the "Frac Stack Pack," which uses helicopter

  engines to power frac pumps. McIntyre founded and developed several companies

  involving turbine-powered technology to use in the oil and gas industry.

  McIntyre granted one of these companies, MTT Properties, LLC (MTTP), the

  exclusive right to make, have made, use, offer for sale, and sell the Frac Stack

  Pack.

          Additionally, to capitalize on the value of the Frac Stack Pack and turbine-

  powered frac technology, McIntyre created Green Field Energy Services, Inc.,

  (Green Field) as a fracking operations company.          MTTP and Green Field

  subsequently formed and became members of Turbine Powered Technology, LLC

  (TPT) to manufacture the Frac Stack Packs.     MTTP assigned the Frac Stack Pack

  intellectual property to TPT.

          On September 22, 2011, TPT and Green Field entered into a Turbine Driven

  Equipment License Agreement, under which TPT granted Green Field an exclusive

  license to the Frac Stack Pack trademark and an exclusive license to the Frac Stack

  Pack technology. Pursuant to this agreement, Green Field received the exclusive

  right to use, sell, lease, and commercialize the Frac Stack Pack equipment

  purchased from TPT under the agreement.           However, TPT did not transfer



                                            3
                                                                           Appendix p. 011

Case 4:19-bk-04406-BMW      Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                            Main Document   Page 96 of 106
  ownership of the frac intellectual property. During that time, Danny Foley and

  George Jackson were employees of Green Field.

         TPT subsequently executed a vendor agreement with Advanced Turbine

  Services, LLC (ATS) on October 4, 2011, to provide additional turbine-powered

  frac equipment to Green Field. Pursuant to the vendor agreement, ATS agreed to

  provide TPT with TF40 and TF55 turbine engines and digital engine controls

  (FADEC and/or IDEC)1 to be used in the frac equipment. ATS procured the

  digital engine controls hardware from its subcontractor, Tucson Embedded

  Systems, Inc. (TES), and resold the hardware to TPT.             At the time, Kenneth

  Braccio owned and managed ATS and David Crowe was the President, Director,

  and majority shareholder of TES.         TES subsequently shipped engine controls

  directly to TPT. TES executed a mutual non-disclosure agreement with Green

  Field, effective June 16, 2013. Green Field filed for bankruptcy in October 2013,

  and the bankruptcy proceedings terminated its exclusive license to TPT's

  intellectual property in the Frac Stack Pack and derivative technology.

        On December 17, 2012, Braccio became an employee of TPT and executed

  a non-disclosure and confidentiality agreement.          Crowe subsequently created

  Arizona Turbine Technology, LLC, for which Kent Ellsworth was the agent for

  service of process, and Arizona Turbine Technology, Inc. (AZT) to produce and

  sell turbine-powered frac equipment. Crowe and Braccio subsequently co-founded

  Turbine Industrial Power Systems (TIPS). (R. 154) Thereafter, in July 2016,

  Crowe sold his equity in TES back to the corporation. As part of this agreement,

  Crowe released all interest in properties and contracts of TES, except Eco-Stim




  1 FADEC refers to "Fully Authorized Digital Engine Control" and IDEC refers to "Industrial
  Digital Engine Control."

                                              4
                                                                                 Appendix p. 012


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                 Desc
                             Main Document   Page 97 of 106
  Energy Solutions, Inc., and TES released all claims of ownership or other interest

  in or relating to AZTTech.2

            On November 7, 2016, TPT filed a petition for damages and injunctive

  relief, naming as defendants Crowe, Braccio, Foley, Jackson, Ellsworth, Arizona

  Turbine Technology, LLC, AZT, ATS, and TIPS. TPT alleged that defendants

  have usurped and now claim ownership and legal rights in and to TPT's

  intellectual property, trade secrets, and derivative products. TPT asserted that

  defendants have no legitimate legal right in or to TPT's intellectual property or

  derivative intellectual property, including modifications of turbine engine controls

  for hydraulic fracturing equipment. TPT alleged that defendants publicly and

  repeatedly represented themselves to be the owners of TPT's proprietary

  technology and that AZT publicly placed photos and descriptions of TPT's

  equipment and accomplishments on its website, which is designed to mislead

  prospective purchasers into contracting with AZT instead of TPT. TPT alleged

  that as manager of AZT, Crowe has individually, personally, and unlawfully

  misappropriated TPT's intellectual property, namely digital engine control

  modifications developed pursuant to and during the term of the vendor agreement

  between TPT and ATS.

            TPT asserted that defendants AZT, Crowe, and Braccio publicly and falsely

  represented that they and their affiliates own the frac technology developed by and

  on behalf of TPT and that the misrepresentations have damaged TPT's past,

  current, and future business contracts and prospects. TPT alleged that Foley,

  Jackson, Ellsworth, ATS, TIPS, and Braccio participated in and aided and abetted

  AZT and Crowe's attempted and actual misappropriation.

           TPT asserted claims for declaratory relief; breach of contract for breach of

  the vendor agreement; bad faith breach of contract; intentional andlor negligent


  2   AZTTech is defined in the agreement as AZT, LLC; AZT, Inc., and TIPS.
                                                 5
                                                                              Appendix p. 013


Case 4:19-bk-04406-BMW          Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                                Main Document   Page 98 of 106
   misrepresentation, detrimental reliance; fraud and fraud in the inducement;

  violation of Louisiana Unfair Trade Practices and Consumer Protection Law, La.

  R.S. 51:1401, et seq.; Louisiana Uniform Trade Secrets Act, La. R.S. 51:1431-

  1439; criminal liability for business record theft; tortious interference with

   business relationships; unjust enrichment; breach of fiduciary duty; and injunctive

   relief in the form of a temporary restraining order, preliminary injunction, and

   permanent injunction.

         TPT also filed an application for a temporary restraining order and for

   preliminary injunction. TPT asserted that notice would be futile and that security

  was dispensed with by operation of law, because the vendor agreement and non-

  disclosure agreement do not include or require applicant to post security and the

  contracts constitute the law between the parties. The trial court subsequently

  signed an order granting the temporary restraining order on November 14, 2016.

  TPT requested service on all named defendants, and a hearing on plaintiffs request

  for preliminary injunction was set for January 3, 2017. At the January 3, 2017

  hearing, following submission of evidence by TPT, the trial court granted TPT's

  request for a preliminary injunction. Additionally, due to the failure of any of the

  defendants to make an appearance, TPT moved for a preliminary default against

  the defendants who had been served.3 The trial court signed an order granting a

  preliminary injunction on January 5, 2017, against Ellsworth, Braccio, Arizona

  Turbine Technology, LLC, AZT, ATS, and TIPS.4 The trial court also entered a

  preliminary default against the same defendants and set a hearing to confirm the

  default judgment for March 6, 2017.



   According to the record, TPT presented evidence that service had been made on all named
  defendants except Crowe. Crowe was not served with notice of the petition until after the trial
  court signed the judgment granting a preliminary injunction.

  4 We note that Foley, Crowe, and Jackson are not named in the order granting TPT's preliminary
  injunction. Jackson was subsequently dismissed by plaintiff on February 13, 2017; however, in a
  subsequently filed amended petition, Jackson was again named as a defendant.
                                                6
                                                                                     Appendix p. 014


Case 4:19-bk-04406-BMW        Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                   Desc
                              Main Document   Page 99 of 106
         Crowe, Braccio, Arizona Turbine Technology, LLC, AZT, and ATS

  thereafter filed exceptions to plaintiff's petition. However, Ellsworth did not make

  an appearance on the record. Therefore, following the March 6, 2017 hearing to

   confirm default judgment, the trial court signed a judgment ordering that a

  judgment of default be entered against Ellsworth and awarding TPT

  $30,239,464.00 in damages.

         On May 26, 2017, defendants Crowe, Braccio, AZT, ATS, and Foley filed a

   motion to dissolve preliminary injunction and for damages. Defendants asserted

  that there is no legal or factual basis to support the preliminary injunction,

  including that TPT is not at risk of suffering irreparable harm absent the injunction;

   TPT has an adequate remedy at law; TPT cannot show that it is likely to prevail on

  the merits; and the requirement of security has not been met. The trial court held a

  hearing on June 15, 2017, on the defendants' motion to dissolve preliminary

  injunction. The trial court took the matter under advisement and subsequently

  signed a judgment on July 17, 2017, denying the motion to dissolve.

         While the matter was under advisement, the defendants filed a notice of

  removal, stating that they had removed the action to the United States District

  Court for the Western District of Louisiana. TPT filed a motion to remand in the

  U.S. district court, which was granted on February 23, 2018, and the action was

  remanded to the Sixteenth Judicial District Court. Defendants filed a motion to

  correct the record, seeking to have the trial court re-date or re-enter a judgment

  denying defendants' motion to dissolve because at the time the trial court signed

  the July 17, 2017 judgment, it had been divested of jurisdiction because the case

  had been removed to federal court. Because the defendants desired to appeal from

  the trial court's judgment denying their motion to dissolve, they requested that the

  trial court cure any technical problems in the July 17, 2017 judgment. The trial

  court, however, denied defendants' motion.

                                            7
                                                                             Appendix p. 015


Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                          Main Document   Page 100 of 106
          TPT thereafter filed a motion for contempt, claiming that the defendants

  were in contempt of the trial court's order granting a preliminary injunction in

  favor of plaintiff.    At the contempt hearing, the trial court again ruled on

  defendants' motion to dissolve preliminary injunction, denying the motion, and

  subsequently signed a judgment on April 2, 2018, reaffirming its previous

  judgment denying the motion to dissolve. Crowe, AZT, Braccio, and ATS now

  appeal from the trial court's judgment. Additionally, Crowe, AZT, Braccio, and

  ATS have filed an application for supervisory writ of review seeking a stay of the

  preliminary injunction pending the appeal and expedited assignment of the appeal.

                                      DISCUSSION

          A preliminary injunction is an interlocutory procedural device to preserve

  the status quo between the parties, pending a trial on the merits. Generally, a party

  seeking issuance of a preliminary injunction must show that he will suffer

  irreparable injury, loss, or damage if the injunction does not issue and must show

  entitlement to the relief sought; this must be done by a prima facie showing that the

  party will prevail on the merits. Marchand v. Texas Brine Company, LLC, 18-

  0621, pp. 5-6 (La. App. 1st Cir. 1/28/19), ____ So. 3d     ,    . In making a prima

  facie showing, the plaintiff is required to offer less proof than is necessary in an

  ordinary proceeding for permanent injunction. State through the Louisiana State

  Board of Examiners of Psychologists of the Department of Health and Human

  Services v. Atterberry, 95-0391, p. 6 (La. App. 1st Cir. 11/9/95), 664 So. 2d 1216,

  1220.

          "Irreparable injury" is considered to be a loss sustained by an injured party,

  which cannot be adequately compensated in money damages or for which such

  damages cannot be measured by a pecuniary standard. Southern Marsh Collection,

  LLC v. State Traditions, LLC, 17-0459, p. 7 (La. App. 1 Cir. 11/1/17),

  2017WL4985217. However, when the plaintiff is alleging that the defendant is

                                             8
                                                                             Appendix p. 016


Case 4:19-bk-04406-BMW       Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09             Desc
                            Main Document   Page 101 of 106
  acting in direct violation of a prohibitory law, there is no need to prove irreparable

  harm. Furthermore, a showing of irreparable harm is not required when there is

  some specific provision of law that otherwise provides such relief. State, through

  the Louisiana State Board of Examiners of Psychologists of the Department of

  Health and Human Services, 95-0391 at p. 6, 664 So. 2d at 1220.

         Louisiana Code of Civil Procedure article 3607 allows an interested person

  to move to dissolve a preliminary injunction after providing two days' notice to the

  adverse party or shorter notice as determined by the court. The sole question to be

  determined at a hearing to dissolve a preliminary injunction is whether or not, on

  the facts disclosed, the court should have granted the injunction in the first

  instance. On a motion to dissolve a preliminary injunction, a trial court should not

  consider arguments or evidence that could have been raised at the time the

  preliminary injunction was issued. 43A C.J.S. Injunctions § 430 (2019).

         In the instant case, Crowe, AZT, Braccio, and ATS assert that because all of

  TPT's claims against them derive from alleged misappropriation and/or revelation

  of claimed trade secrets, TPT failed to carry its burden of making a prima facie

  showing that it is likely to prevail on the merits of its claims because TPT failed to

  identify a specific trade secret and failed to show irreparable injury. Additionally,

  Crowe, AZT, Braccio, and ATS assert that the preliminary injunction is invalid

  because it is overly broad and fails to require a bond.'

         The Louisiana Uniform Trade Secrets Act, La. R.S. 51:1431 et. seq.,

  prevents one person or business from misappropriating a trade secret developed by

  another. See Bihm v. Deca Systems, Inc., 16-0356, p. 19 (La. App. 1st Cir.

  8/8/17), 226 So. 3d 466, 482.            Louisiana Revised Statutes 51:1432 allows a


  'Crowe, AZT, Braccio, and ATS also assert on appeal that the preliminary injunction should be
  dissolved because it constitutes an impermissible prior restraint on speech. However, this
  argument was not presented to the trial court, and therefore, it is not properly before this court
  for consideration on appeal. See Johnson v. Montoya, 13-1951, p. 6 (La. App. 1 Cir. 5/2/14),
  145 So. 3d 418, 422.


                                                                                        Appendix p. 017


Case 4:19-bk-04406-BMW         Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                     Desc
                              Main Document   Page 102 of 106
   plaintiff to obtain injunctive relief for actual or threatened misappropriation of a

  trade secret. See B & G Crane Service, L.L.C. v. Duvic, 05-1798, pp. 3-4 (La.

   App. 1st Cir. 5/5/06), 935 So. 2d 164, 166.

         Louisiana Revised Statutes 51:1431(4) defines a "trade secret" as:

         information, including a formula, pattern, compilation, program,
         device, method, technique, or process, that:

         (a) derives independent economic value, actual or potential, from not
         being generally known to and not being readily ascertainable by
         proper means by other persons who can obtain economic value from
         its disclosure or use, and

         (b) is the subject of efforts that are reasonable under the circumstances
         to maintain its secrecy.

         "Misappropriation" is defined in La. R.S. 51:1431(2) as:

         (a) acquisition of a trade secret of another by a person who knows or
         has reason to know that the trade secret was acquired by improper
         means; or

         (b) disclosure or use of a trade secret of another without express or
         implied consent by a person who:

         (i) used improper means to acquire knowledge of the trade secret; or

         (ii) at the time of disclosure or use, knew or had reason to know that
         his knowledge of the trade secret was:

         (aa) derived from or through a person who had utilized improper
         means to acquire it;
         (bb) acquired under circumstances giving rise to a duty to maintain its
         secrecy or limit its use; or

         (cc) derived from or through a person who owed a duty to the person
         seeking relief to maintain its secrecy or limit its use; or

         (iii) before a material change of his position, knew or had reason to
         know that it was a trade secret and that knowledge of it had been
         acquired by accident or mistake.

         The threshold inquiry in every trade secrecy case is whether a legally

  protectable trade secret exists. Engineered Mechanical Services, Inc. v. Langlois,

  464 So. 2d 329, 333 (La. App. 1st Cir. 1984). Whether something constitutes a




                                            10
                                                                              Appendix p. 018


Case 4:19-bk-04406-BMW      Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09              Desc
                           Main Document   Page 103 of 106
  trade secret is a question of fact. Engineered Mechanical Services, Inc., 464 So. 2d

  at 333.

         If the information is found in fact to be a protectable trade secret, it then

  becomes necessary to determine whether an express or implied contractual or

  confidential relationship existed between the parties, which obligates them not to

   use or disclose the secret information. Engineered Mechanical Services, Inc., 464

   So. 2d at 333. Finally, the plaintiff must prove the party receiving the secret

   information wrongfully breached its duty of trust or confidence by disclosing or

   using the information to the injury of the plaintiff. B & G Crane Service, L.L.C.,

   05-1798 at p. 4, 935 So. 2d at 167.

         In its petition seeking a preliminary injunction, TPT asserted that the trade

  secrets at issue are the "design, manufacture, and controls for TPT's turbine-

  powered hydraulic-fracturing pumping equipment ... includ[ing] but ... not limited

  to formulas, patterns, compilations, programs, methods, techniques and processes

  invented and developed by TPT to control turbine engines used in the hydraulic

  fracturing business for stimulation of oil and gas wells." At the unopposed January

  3, 2017 hearing on its request for a preliminary injunction, TPT submitted several

  documentary exhibits establishing that TPT and its member, Green Field, had

  entered into several agreements related to manufacturing T55 and T40 engines

  with digital controls for use in the oil and gas industry. TPT entered into a vendor

  agreement with ATS to provide TPT with TF40 and TF55 turbine engines and

  digital engine controls (FADEC and/or IDEC) to be used in the frac equipment.

  The invoices admitted into evidence confirm that ATS acquired these controls

  from TES. According to the terms of the vendor agreement, TPT shall own the

  intellectual property for all changes or modifications paid for and/or funded by

  TPT under the agreement. However, the express terms of the agreement do not

  state that it applies to anyone other than TPT and ATS.

                                          11
                                                                           Appendix p. 019


Case 4:19-bk-04406-BMW      Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09           Desc
                           Main Document   Page 104 of 106
         As a result of its work with TPT, TES executed a TES Mutual Non-

  Disclosure Agreement with Green Field, who held the license to the frac

  technology, whereby both parties agreed to maintain the confidentiality of their

  respective proprietary information, including trade secrets, product design

  information, technical information, source codes, etc. Braccio, who subsequently

  became an employee of TPT, also executed a confidentiality agreement with TPT.

         TPT also submitted website printouts from MTTP and TPT regarding the

  Frac Stack Pack units and technology and printouts from Eco-Stim and AZT

   depicting similar technology. Additionally, TPT submitted a copy of the lawsuit it

   filed against Energy New Technologies International Corporation for violating a

  confidentiality agreement it had with TPT regarding the Frac Stack Pack

  technology and a consent judgment rendered pursuant thereto.           Finally, TPT

  submitted an assignment from TES to TPT of a fifty-one percent interest in US

  Patent No. 9,429,078 for a multi-compatible digital engine controller, for which

  Crowe is listed as an inventor and TES is listed as the applicant.

         From our review of the evidence submitted by TPT in support of its

  application for preliminary injunction, we find that while TPT makes broad

  assertions in its petition regarding its alleged trade secrets, TPT failed to present

  any testimony or other evidence clarifying these broad assertions.         See e.g.,

  Engineered Mechanical Services, Inc. v. Langlois, 464 So. 2d 329, 335-337 (La.

  App. 1st Cir. 1984). None of the aforementioned evidence sheds any light as to the

  content of any alleged trade secrets alleged by TPT. Furthermore, to the extent

  that the information contained in US Patent No. 9,429,078 constitutes a portion of

  any alleged trade secret, because the information is contained in a patent, it is

  " generally known to ... other persons who can obtain economic value from its ...




                                           12
                                                                            Appendix p. 020


Case 4:19-bk-04406-BMW     Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09             Desc
                          Main Document   Page 105 of 106
  use" and as such, cannot form the basis of any trade secret claim.' See La. R.S.

  51:1431(4)(a); See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C.,

  637 F. 3d 604, 611-612 (5th Cir. 2011).

         At the hearing on defendants' motion to dissolve preliminary injunction, the

  trial court acknowledged that it was still unsure as to what intellectual property was

  at issue in this case, even after it had already granted TPT's preliminary injunction,

  commenting that "[TPT is] just trying to protect some intellectual properties,

  which I do not know what those intellectual properties are."                     Additionally,

  McIntyre was unable to give a consistent answer regarding the source of his trade

  secret claims, providing multiple, differing answers as to what specifically

  constitutes the alleged trade secrets of TPT.

         As such, considering the failure of TPT to make a prima facie showing that

  it will prevail on the merits of any of its claims related to its alleged trade secrets,

  we find that the trial court erred in dismissing defendants' motion to dissolve

  preliminary injunction. Additionally, due to our decision on appeal, we deny the

  writ application filed by Crowe, AZT, Braccio, and ATS.

                                        CONCLUSION

         For the foregoing reasons, we reverse the judgment of the trial court

  dismissing the motion to dissolve preliminary injunction and remand this matter to

  the trial court for further proceedings consistent with this opinion. Additionally,

  we deny the writ application filed by David Crowe, Advanced Turbine

  Technology, Inc., Kenneth Braccio, and Arizona Turbine Services, LLC. All costs

  of this appeal are assessed to Turbine Powered Technology, LLC.

         REVERSED AND REMANDED; WRIT DENIED.



  6 TPT asserted at the hearing on the motion to dissolve and in brief on appeal that Crowe
  improperly filed the patent application after misappropriating their trade secrets. However, this
  allegation was not contained in TPT's petition or application seeking a preliminary injunction
  and as such, could not form a basis for the trial court granting the preliminary injunction.
                                                 13
                                                                                       Appendix p. 021


Case 4:19-bk-04406-BMW         Doc 194 Filed 11/14/19 Entered 11/14/19 15:05:09                    Desc
                              Main Document   Page 106 of 106
